                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND



MAYOR AND CITY COUNCIL OF                                       Case No. __________
BALTIMORE
City Hall – Room 250
100 N. Holliday Street
Baltimore, MD 21202
Baltimore County,

CITY OF GAITHERSBURG, MARYLAND
31 S. Summit Avenue
Gaithersburg, MD 20877
Montgomery County,

MARYLAND STATE SENATOR JEFF
WALDSTREICHER                                         COMPLAINT FOR DECLARATORY
James Senate Office Building, Room 216                   AND INJUNCTIVE RELIEF
11 Bladen Street
Annapolis, MD 21401
Anne Arundel County,

FRIENDS OF IMMIGRANTS,1

IMMIGRANT LAW CENTER OF
MINNESOTA
450 N. Syndicate Street #200
St. Paul, MN 55104,

JEWISH COMMUNITY RELATIONS
COUNCIL OF GREATER WASHINGTON
6101 Executive Boulevard, Suite 300
North Bethseda, MD 20852
Montgomery County,

THE JEWISH COUNCIL FOR PUBLIC
AFFAIRS
1775 K Street N.W.
Washington, D.C. 20006,



1
 Friends of Immigrants concurrently moves to waive its obligation under Local Rule 102.2(a) to
provide an address on the basis that the organization is a voluntary association, not incorporated,
and has no official place of business.


CORE/2052922.0049/154461210.5
 TZEDEK DC
 UDC David A. Clarke School of Law
 4340 Connecticut Ave. N.W., Suite 319
 Washington, D.C. 20008,

                                Plaintiffs,

            v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY
 3801 Nebraska Avenue, N.W.
 Washington, D.C. 20016,

 KEVIN K. McALEENAN, in his official
 capacity as Acting Secretary of the United
 States Department of Homeland Security
 3801 Nebraska Avenue, N.W.
 Washington, D.C. 20016,

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES
 20 Massachusetts Avenue, N.W.
 Washington, D.C. 20529,

 KENNETH T. CUCCINELLI II, in his
 official capacity as Acting Director of
 United States Citizenship and Immigration
 Services
 20 Massachusetts Avenue, N.W.
 Room 4210, MS 2120
 Washington, D.C. 20529,

                                Defendants.

                                              INTRODUCTION

1.     Last fall the U.S. Department of Homeland Security (“DHS”) proposed a new set of

       regulations that, by the agency’s own account, would make it substantially more difficult for




                                                   2
CORE/2052922.0049/154461210.5
       lawful immigrants to qualify for permanent legal resident status.2 The new rules are designed

       to expand the universe of persons the agency may permissibly characterize as likely to

       become “public charges” and thus ineligible to become permanent legal residents. Departing

       from more than a century of judicial precedent, as well as the agency’s own decades-long

       practices, the new rule would label not only the destitute and those primarily reliant on

       government cash assistance as persons likely to become “public charges,” but also millions

       of immigrants holding down full time, but low-paying, jobs. This rule would treat a lawful

       immigrant’s receipt of even nominal levels of non-cash assistance (such as rental vouchers,

       medical services or food) for periods as short as four months as a “heavily-weighted” negative

       factor in that individual’s application for permanent residence status, even where the

       individual is fully-employed.

2.     DHS received over a quarter million public comments that the agency itself characterized as

       overwhelmingly opposed to the proposed rule. Yet, the agency’s final rule actually makes it

       even harder for lawful immigrants to qualify for permanent legal residence than the proposed

       rule. See Inadmissibility on Public Charge Grounds, Final Rule, 84 Fed. Reg. (“FR”) 41282

       (Aug. 14, 2019) (“Public Charge Rule” or “Rule”). The Rule violates the Administrative

       Procedures Act and should be vacated for several reasons: 1) it lacks an adequate—or in

       several respects, any—justification and the stated justification is contrary to the evidence; 2)

       it overrides longstanding agency policy on which substantial reliance interests have

       developed, without adequate evidence to establish the need for the change; 3) DHS failed to

       perform an adequate cost-benefit analysis, and it failed to address substantive comments



2
 U.S. Citizenship and Immigration Servs., U.S. Dep’t of Homeland Security, Inadmissibility on
Public Charge Grounds, 83 Fed. Reg. 51,114-01, 51,198, to be codified at 8 C.F.R. pts. 103, 212,
213, 214, 245, and 248) (Oct. 10, 2018).

                                                   3
CORE/2052922.0049/154461210.5
       concerning the harms the Rule will cause; 4) DHS failed to follow notice and comment

       procedures by publishing a final Rule which was substantively different from the Proposed

       Rule, without providing an opportunity for public comment on the new Rule; and 5) it is

       motivated by race, ethnic, and national origin bias in violation of the constitutional right to

       equal protection.

3.     The Public Charge Rule makes dramatic changes to immigration policy that are designed to

       reduce legal immigration levels and to disfavor poorer immigrants and immigrants of color.

       Initially DHS ticked off the boxes for notice and comment, but it flouted the intent of this

       process by relying on racial, ethnic, and national origin bias, while ignoring the actual

       evidence, including that presented in public comments, and then promulgating a final rule

       that was substantively different. Predictably, the result is illogical. DHS’s stated objective—

       to ensure that immigrants granted permanent legal status do not become a burden on

       taxpayers—runs directly counter to the evidence of its impact. The federal government’s own

       studies show that new immigrants are more likely than the U.S. born population to join and

       stay in the workforce, and thus to pay taxes. Data from the government’s own Census Bureau

       indicates that the Rule will increase, not decrease, the overall burden on taxpayers. With a

       declining birthrate among native born Americans, an increasing flow of immigrants is needed

       simply to replace those who leave the workforce through death or retirement. By reducing

       the level of legal immigration, the Public Charge Rule will place an even greater burden on

       the declining number of tax-paying native-born Americans still in the workforce to support

       those dependent on Social Security, Medicare, Medicaid and a variety of other government




                                                   4
CORE/2052922.0049/154461210.5
       services. 3 Thus, the Public Charge Rule is worse than a solution in search of a problem. It is

       a problem, in and of itself.

4.     Plaintiffs are a broad-based coalition comprised by local governments, an elected

       representative, and a number of non-profit and faith-based agencies providing legal and social

       services to immigrant populations and their families. Plaintiffs, the constituents they serve

       and the communities they represent will suffer actual injury as a result of the Public Charge

       Rule. The Public Charge Rule will place a greater burden on health care, food security,

       housing assistance and other services Plaintiffs provide. Immigrants and their citizen family

       members, afraid of being designated public charges and jeopardizing legal status, will

       disenroll from or forgo participation in federal nutrition, health care and housing programs

       to which they are lawfully entitled. This will place a greater burden not only on non-profit

       social service agencies, but also on state, local and county government assistance programs.

       In addition, when immigrants and their citizen family members withdraw altogether from

       government assistance programs, including those provided by the Mayor and City Council

       of Baltimore (“Baltimore”) and by Gaithersburg, those jurisdictions’ public health and safety

       and general welfare is harmed.

                                      JURISDICTION AND VENUE

5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as this case arises

       under the Constitution and laws of the United States.

6.     This Court has authority to grant the requested declaratory and injunctive relief pursuant to

       28 U.S.C. §§ 2201-2202. Publication of the Public Charge Rule in the Federal Register, 84




3
 Comments of the Immigrant Law Center of Minnesota, et al. (filed December 10, 2018), pp.
10-14, https://www.regulations.gov/document?D=USCIS-2010-0012-47454.

                                                   5
CORE/2052922.0049/154461210.5
          Fed. Reg. (“FR”) 41282 (Aug. 14, 2019), constitutes final agency action and thus is

          reviewable by this Court. 5 U.S.C. §§ 704 and 706.

7.        Venue is appropriate in this district because Defendants are United States agencies or officers

          sued in their official capacities, because this district is where a substantial part of the events

          or omissions giving rise to the claim occurred, 28 U.S.C. §§ 1391(b)(2), (e)(1), and because

          Plaintiffs Baltimore, Gaithersburg, State Senator Jeff Waldstreciher and the Jewish

          Community Relations Council of Greater Washington reside and provide services in this

          district. 28 U.S.C. § 1391(e)(1).

                                                  PARTIES

8.        Plaintiff Mayor and City Council of Baltimore4 is a municipal corporation, organized

          pursuant to Articles XI and XI-A of the Maryland Constitution, and entrusted with all of the

          powers of local self-government and home rule afforded by those articles. Baltimore is the

          largest city in Maryland and the thirtieth largest city in the United States, with a population

          of more than 600,000, according to 2016 Census estimates.

9.        “Over the course of the 20th century, Baltimore has welcomed many immigrants from all

          around the world.”5 More recently, Baltimore has become yet another “story of large influxes

          of immigrants bringing new vibrancy to America’s storied, yet aging cities.”6 As of 2016,




4
  “Baltimore” refers to Plaintiff, the municipal corporation. “City” or “City of Baltimore” refers
to the geographic jurisdiction.
5
 The Role of Immigrants in Growing Baltimore, City of Baltimore 4 (Sept. 2014) [hereinafter
The Role of Immigrants], https://www.abell.org/sites/default/files/publications/cd-role
immigrants914.pdf.
6
    Id.

                                                       6
CORE/2052922.0049/154461210.5
           more than 48,000 foreign-born immigrants called the City of Baltimore home, 7 with more

           than half of that population arriving since 2000.8 Baltimore’s immigrant population is

           majority Latin American, African, and Asian.9

10. Baltimore views it as “crucial that [Baltimore] recognizes, expands, and develops new

           strategies to welcome immigrants and help facilitate an easy transition to life as Baltimoreans

           so these immigrants choose to make [the City] their permanent home.”10 Approximately 7.2

           percent of all immigrants in the City were entrepreneurs in 2016.11 Thus, “attracting

           additional immigrants to the [C]ity would make a significant difference in the [C]ity’s future

           economic prospects.”12

11. Baltimore strives to show immigrant communities that it is a welcoming City by promoting

           their wellbeing, economic development, and integration. Baltimore does so by providing

           health care services (including immunizations), early childhood education, nutrition

           assistance to school children, fire and police protection, as well as housing and job training

           services. Facilitating the development and progress of immigrants in civic life, including

           within the workforce and the greater economy, the City’s religious and cultural life, and

           neighborhood and political affairs promotes the growth, prosperity, public health and public

           safety of the City as a whole. In addition, as a welcoming city, Baltimore seeks to enhance


7
 Selected Characteristics of the Native and Foreign-Born Populations, 2012-2016 American
Community Survey 5-Year Estimates, U.S. Census Bureau,
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk.
8
    The Role of Immigrants, at 5.
9
    Id.
10
     Id.
11
  NAE Cities Index, New Am. Econ. 11, https://www.newamericaneconomy.org/wp-
content/uploads/2018/09/NAE-Cities-Index-COmplete-Data.pdf.
12
     The Role of Immigrants, at 6.

                                                       7
CORE/2052922.0049/154461210.5
        the service capacity and receptivity of its government agencies, and of the wider nonprofit

        and community-based organization safety net, to better address the needs of immigrants and

        facilitate inclusion and mutual understanding among immigrant communities, service

        providers, and receiving communities.

12. Immigrants in the City of Baltimore and their families may refuse to accept public benefits

        and services—even if they need them—if they fear immigration consequences. In 2012, then-

        Mayor Stephanie Rawlings-Blake issued an executive order stating that “[t]he City of

        Baltimore remains committed to ensuring public safety, public health, and vital services on

        which the entire community depends.”13 For that reason, she directed that “[n]o City

        Department, agency, officer or employee shall condition the provision of City services or

        benefits on the immigration status of the individual seeking those services or benefits unless

        such conditions are lawfully imposed by federal or state law.”14 For its efforts, Baltimore

        received the second-highest score in the county in one study of the integration of immigrants

        into local communities. 15

13. The Public Charge Rule will harm Baltimore by sowing confusion among immigrants and

        their families as to the consequences of accepting public benefits, and chilling them from

        pursuing such benefits. As a result, immigrants will take advantage of fewer public benefits,

        or will shift from federal programs – like Medicaid – to in-kind local programs – like free or

        reduced-cost Baltimore City Health Department (“BCHD”) clinics.



13
   Baltimore City Executive Order: Advancing Public Safety and Access to City Services, City of
Baltimore 1,
https://content.govdelivery.com/attachments/MDBALT/2012/03/01/file_attachments/97683/exec
001.pdf.
14
     Id. at 2.
15
     NAE Cities Index, New Am. Econ., https://www.newamericaneconomy.org/interactive-index/.

                                                   8
CORE/2052922.0049/154461210.5
14. Plaintiff the City of Gaithersburg, Maryland (“Gaithersburg”) is the fourth largest

       incorporated city in the state of Maryland, with a population of about 70,000, nearly 40% of

       whom are foreign-born. Gaithersburg’s Community Services Division implements and

       supports assistance programs encompassing interim case management, community outreach,

       education, housing counseling, financial wellness, emergency assistance and safety-net

       services, and it provides resources and referrals to Gaithersburg residents in need. The

       Division of Housing and Community Development maintains comprehensive housing

       policies and programs that provide fair, affordable options in homeownership and rental

       opportunities. Housing programs administered by Gaithersburg include closing cost and

       down payment assistance for first-time homebuyers and deferred loans for homeowners and

       qualified tenants who wish to make their homes accessible for anyone with a disability. The

       Homeless Services Division is responsible for homeless advocacy, community education on

       homelessness, outreach services, housing, and linking homeless individuals to needed

       services. Gaithersburg and its community partners offer a number of programs and services

       to ensure that those facing hunger have access to healthy foods throughout the year, including

       the Student Supper Program, through which the City of Gaithersburg Olde Towne Youth

       Center provides free, nutritious suppers to children ages 18 and under. Gaithersburg also

       provides information, referrals and navigation assistance for a myriad of services offered by

       local, federal and state agencies, and nonprofit organizations, including in the areas of

       immigration, housing, health, and mental health.

15. The Public Charge Rule is harming Gaithersburg by creating uncertainty about immigrant

       eligibility for permanent residence status and causing immigrants and their family members

       to forgo federal assistance to which they are entitled. As a result, immigrants and their



                                                  9
CORE/2052922.0049/154461210.5
       families will increasingly rely on City-run health, nutritional, homelessness and social service

       programs, as well as on similar programs operated by non-profit organizations that receive

       City funds. This will put a strain on and divert Gaithersburg’s resources from other priorities

       and, because many resident may forgo use of public benefits altogether, the Public Charge

       Rule will adversely affect the health of Gaithersburg’s residents.

16. Plaintiff Maryland State Senator Jeff Waldstreicher (“State Senator Waldstreicher”) serves

       Maryland District 18, which is home to about 120,000 persons, about one third of whom are

       foreign born. Twenty-five percent of District 18 identifies as Hispanic, making it the largest

       population of Hispanic residents in Montgomery County and the second largest population

       of Hispanic residents in the state.

17. The Public Charge Rule is impeding State Senator Waldstreicher’s ability to safeguard the

       health and wellbeing of his constituents by causing immigrants and their family members to

       forgo federal assistance to which they are entitled. As a result, to the extent immigrants and

       their families continue to access government benefits at all, they will increasingly rely on

       state-run health, nutritional, and social service programs, as well as on similar programs

       operated by non-profit organizations that receive state funds. The Public Charge Rule has

       also had and will continue to have a chilling effect and significant negative impact on public

       health in in his district. The immigrant residents and their family members within Senator

       Walstreicher’s district face significant obstacles in bringing this suit on their own, “as they

       may hold a credible fear that suing the federal government would torpedo” their chances or

       the chances of their family members to obtain permanent residence status. See Mayor and

       City Council of Baltimore v. Trump, et al, Case 1:18-cv-3636-ELH, 2019 WL 4598011, at

       *18 (D. Md. September 20, 2019).



                                                  10
CORE/2052922.0049/154461210.5
18. Plaintiff Friends of Immigrants (“FOI”) is a volunteer organization based in Red Wing,

       Goodhue County, Minnesota. FOI publicly supports immigrants and recognizes their

       economic, cultural, social, and individual importance in the Goodhue County community.

       Among its functions, FOI supports immigrants in navigating local resources to obtain the

       benefits to which they are entitled. FOI also acts to promote immigrants’ rights more

       generally.

19. The Public Charge Rule has harmed and will continue to harm FOI by straining its resources

       to help immigrants become fully integrated into the community. The Rule’s adverse impacts

       are already being felt, as persons who would otherwise qualify for benefits that would help

       them fully participate in the community are disenrolling or choosing to forgo these benefits

       out of fear of that it will impact their efforts to become legal residents or citizens. As a result,

       FOI must divert resources from its existing programs to educate and to assist immigrants in

       navigating the new rules.

20. Plaintiff Immigrant Law Center of Minnesota (“ILCM”) enhances opportunities for

       immigrants and refugees through legal representation for low-income individuals, and

       through education and advocacy with diverse communities. ILCM serves immigrants and

       refugees residing in the state of Minnesota who earn less than 187.5 percent of federal poverty

       guidelines. In 2018, ILCM served clients coming from 112 countries, with 36 percent of

       ILCM cases originating from Mexico, 19 percent from countries in Central and South

       America, 20 percent from countries in Asia, 20 percent from countries in Africa, and the

       remaining 5 percent from countries in Europe, Oceania, and from Canada.

21. ILCM provides a wide range of legal services to low-income immigrants and refugees,

       including:



                                                    11
CORE/2052922.0049/154461210.5
     •     Assisting clients in preparing and presenting citizenship applications, and in passing

           exams; reuniting families by helping citizens and permanent residents to petition for family

           members abroad; keeping families together through family petitions; and preventing the

           separation of families by providing representation for persons in removal proceedings;

     •     Assisting families and individuals in filing asylum applications; assisting battered

           immigrant women and children in filing Violence against Women Act petitions; assisting

           victims of serious crimes in obtaining U-Visas;

     •     Providing legal representation for young immigrants through its DREAMers Immigration

           Project;

     •     Pursuing judicial appeals to vindicate the constitutionally-guaranteed rights of immigrants;

     •     Advocating for fair and comprehensive immigration reform; and

     •     Educating immigrants, professionals, and the general community about immigration and

           the issues faced by immigrants and refugees.

22. Since its beginning, ILCM has assisted tens of thousands of immigrants to secure legal status

         in the United States and to overcome the challenges of obtaining work authorization and

         citizenship. In 2018, ILCM provided legal services in 4,270 unique cases with clients from

         112 countries. It reached more than 5,400 individuals through more than 130 education and

         advocacy presentations, in addition to numerous appearances on radio and television. Its

         services help break down barriers and make meaningful improvements to immigrant families’

         lives, allowing them a safe and sustainable future in Minnesota.

23. The Public Charge Rule has harmed and will continue to harm to ILCM. ILCM’s mission of

         advocating for the rights of low-income immigrant communities is inseparable from the

         interests of its clients in not being denied admission or adjustment of their immigration status,



                                                     12
CORE/2052922.0049/154461210.5
       in receiving vital public benefits, and in maintaining family integrity and unity. Defendants’

       actions have caused the organization to divert resources to educate its staff on the new Public

       Charge Rule. In August 2019 alone, ILCM’s staff spent considerable amounts of time away

       from normal duties learning the intricacies of the new Rule, interacting with partners at

       various legal aid organizations, organizing educational materials, planning training sessions

       and community information options in case the Rule goes into effect, and meeting with

       community partners who are concerned about both the Public Charge Rule’s adverse actual

       and chilling effects for immigrants.

24. Defendants’ actions also will cause ILCM’s staff to spend additional time with each client,

       thus diverting additional resources from the organization, to educate them about the Rule, to

       address the modified “totality of the circumstances” factors as applied to each client’s

       situation, to document the new form I-944, and to demonstrate why the client is not likely to

       become a public charge under the newly adopted definition. Because ILCM’s staff currently

       operates at capacity and has a waitlist of potential new clients, these extra hours will create

       significant delays and otherwise strain ILCM’s limited resources.

25. Beside the adverse impact on ILCM’s resources in dealing with potential and accepted cases,

       a further strain on its resources has already occurred and will continue in educating clients

       who are not subject to the Public Charge Rule, but are nonetheless fearful about their status

       if they obtain public benefits for themselves or their children. Another strain resulting from

       the Rule concerns ILCM’s interactions with various state and private organizations that work

       with refugees with health issues or who have suffered domestic violence, either in the form

       of individual consultations with ILCM on behalf of their clients or through ILCM-led staff

       trainings on the new Public Charge Rule.



                                                  13
CORE/2052922.0049/154461210.5
26. Plaintiff the Jewish Community Relations Council of Greater Washington (“JCRC”)

         represents over 100 constituent Jewish agencies, organizations and synagogues in the District

         of Columbia, Northern Virginia and suburban Maryland. The JCRC serves as the chief

         advocate for the DC area Jewish community to elected officials, government agencies, other

         faith and ethnic communities, and the media. Among its other work, the JCRC has a long

         history of advocacy and community engagement on public policy issues directly impacting

         local refugee and immigrant populations. As an outgrowth of American Jews’ history as an

         immigrant population fleeing devastating persecution and poverty, the Jewish community has

         consistently championed the rights of refugees and immigrants to be treated with fairness and

         compassion as they seek safety and security in the United States.

27. Over the last two years JCRC has partnered with organizations such as HIAS, CASA, and

         VACALAO to: (1) support legislation that protects immigrant and refugee populations and

         the agencies that serve them; (2) mobilize Jewish lawyers to provide pro bono assistance to

         immigrants pursuing naturalization; and (3) sponsor programming highlighting our

         community’s moral commitment to the core American value of being a welcoming society

         for all. JCRC’s members include:

     •     The Jewish Social Service Agency (“JSSA”), which provides social services including

           meals, counseling, immigration resettlement, early childhood services, home care services

           for senior citizens, services for individuals with special needs, and health care to

           community members. JSSA staff includes home care service workers, many of whom are

           foreign born and who rely on non-cash assistance.

     •     The Jewish Foundation for Group Homes (“JFGH”), which provides individuals with

           developmental disabilities and/or chronic mental disorders with the opportunity to live



                                                   14
CORE/2052922.0049/154461210.5
           independently within the community with dignity, personal choice and respect regardless

           of faith or creed. JFGH’s programs support more than 200 individuals in over 70 sites

           throughout the Washington metropolitan area. JFGH staff includes home care service

           workers, many of whom are foreign born and who rely on non-cash assistance.

     •     The Jewish Council for the Aging of Greater Washington (“JCA”), through its Albert &

           Helen Misler Adult Day Center in Rockville has been offering activities, nursing and social

           work services for older adults who are frail, ill, or cognitively impaired. JCA’s Senior

           Community Service Employment (“SCSEP”) provides on-the-job training for low income

           job seekers age 55+ in Montgomery and Frederick Counties. In addition, the program helps

           to staff WorkSource Montgomery’s American Job Center in Wheaton by providing a part-

           time, onsite specialist on older workers. SCSEP serves 48-75 interns in any given week,

           50 percent of whom are foreign born. Their homelands include Peru, Ghana, Ethiopia,

           Eritrea, Iran, and Panama. JCA staff includes home care service workers, many of whom

           are foreign born and who rely on non-cash assistance.

28. The Public Charge Rule has harmed and will continue to harm JCRC and its members, as it

         creates uncertainty about immigrant eligibility for permanent residence status and causes

         immigrants and their family members to forgo federal assistance to which they are entitled.

         As a result, immigrants and their families will increasingly rely on JCRC’s and its members’

         programs for assistance in navigating this new terrain. Home care agencies and nursing

         facilities like those operated by JCRC member agencies report “a growing shortage of aides,

         thanks to a combination of low wages, a strong economy, and past curbs on immigration. The

         market is so tight that some agencies are requiring their workers to sign non-compete




                                                   15
CORE/2052922.0049/154461210.5
           agreements to prevent them from moving to competitors or working directly for their clients.

           “16

29. “And the shortage will only get worse as the Baby Boomers age. According to CareerCast,

           Americans will require a half-million more home health aides and 750,000 more personal

           care aides by 2025.”17 “According to Robert Espinoza of the Paraprofessional Healthcare

           Institute (PHI), about one-quarter of the nation’s 4 million direct care workers are

           immigrants. Because their wages are so low, about 43% of these immigrant workers access

           some public benefits.” Two thirds of these individuals “receive Medicaid and more than half

           get food and nutrition assistance.” The new rules do not apply to current green card holders,

           but “they effectively will end the pipeline for new workers in an industry with notoriously

           high turnover.”18 Experts at the Urban Institute “estimate that even in response to the

           proposed Public Charge Rule, about one-in-five low-income workers did not apply or

           withdrew from government benefit programs.”19

30. “Others will work off-the-books. And some will, as the Administration intends, avoid coming

           to the U.S.”20 And that “will dramatically shrink the workforce available to assist frail elders

           and younger people with disabilities,”21 harming JCRC members in their ability to provide

           quality care.


16
   Howard Gleckman, How Frail Elders will Pay For Trump’s New Anti-Immigrant Rules,
https://www.forbes.com/sites/howardgleckman/2019/08/12/how-frail-elders-will-pay-for-
trumps-new-anti-immigrant-rules/#3ddaa04d5b44. Howard Gleckman is a member of the board
of JCA.
17
     Id.
18
     Id.
19
     Id.
20
     Id.
21
     Id.

                                                      16
CORE/2052922.0049/154461210.5
31. Plaintiff the Jewish Council for Public Affairs (“JCPA”) is the national hub for more than

         125 local Jewish Community Relations Councils, and 17 national Jewish agencies. Its

         mandate is to advance the interests of the Jewish people to, among other things, promote a

         just American society. In this regard, and relevant to the Public Charge Rule, it has adopted

         policies (1) to combat stereotypes about immigrants, (2) to maintain support for fair and

         generous legal immigration policies as an expression of our country’s core values of refugee

         protection, family reunification and economic opportunity and (3) to work to ensure that

         those seeking to enter the country legally with the intention to settle here permanently are

         afforded a reasonable, effective, and judicious process, and that a rational and timely

         mechanism be developed to establish immigrants’ status.

32. JCPA’s Local Member Agencies are 125 Jewish Community Relations Councils or

         Committees around the country that provide social services on a non-sectarian basis to

         members of their communities, including immigrants and their family members, including:

     •     The Jewish Federations of North America—comprised of 147 Jewish Federations across

           North America—identifies, supports and addresses the full range of social service issues,

           provides lifesaving humanitarian relief, and supports breakthrough programs for all ages.

           The Jewish Federations of North America raise and distribute more than $3 billion annually

           for social welfare, social services, and educational needs.

33. The Public Charge Rule has harmed and will continue to harm the JCPA by creating

         uncertainty about immigrant eligibility for permanent residence status and causing

         immigrants and their family members to forgo federal assistance to which they are entitled.

         As a result, immigrants and their families will increasingly rely on JCPA-run programs for

         assistance in navigating the new terrain.



                                                     17
CORE/2052922.0049/154461210.5
34. Plaintiff Tzedek DC provides pro bono legal assistance and advocacy services to safeguard

       the legal rights of low-income DC residents dealing with often unjust, abusive, and illegal

       debt collection practices, as well as other consumer protection problems like credit reporting

       issues, identity theft, and predatory lending. Tzedek DC provides low-income members of

       the community, including immigrants, direct free legal services. Tzedek DC also provides

       systemic and policy advocacy on behalf of client communities, and, in concert with its

       community partners, preventative financial empowerment and community education

       programming in English and Spanish. By addressing debt-related legal issues before they

       become irreversible, catastrophic crises, Tzedek DC enhances the overall stability and

       financial health of low-income DC families, including immigrants and their families.

35. The Public Charge Rule has harmed and will continue to harm Tzedek DC. The

       organization’s mission of safeguarding the rights and interests of low-income immigrants

       residing in the DC area who are facing debt-related problems will be frustrated because the

       Rule places inappropriate weight on credit report information that is often inaccurate and

       unreliable. Tzedek DC’s immigrant clients who timely pay bills (such as rent and utilities)

       that are not reported to credit reporting agencies will be adversely impacted by the Rule. In

       addition, Tzedek DC’s immigrant clients will tend to have newer credit histories and lower

       credit scores and will be negatively impacted by the Rule for this reason as well. Immigrant

       clients who cannot pay medical debts will face potential adverse immigration consequences

       under the Rule, forcing such clients to consider redirecting funds from their grocery or rent

       budgets to pay medical debt or to forgo medical care entirely. Tzedek DC already has had to

       expend resources to advise community partners and clients of the harms of the Rule, which

       has diverted resources away from pursuing its mission and serving low-income DC residents



                                                  18
CORE/2052922.0049/154461210.5
       who would otherwise benefit from its services. Tzedek DC has also launched a bilingual

       know your rights information campaign designed to serve DC area immigrant households

       called “Sin Deudas, Sin Dudas,” Spanish for “No Debt, No Doubt.” If the Public Charge

       Rule stands, resources from this information campaign will be diverted to advise community

       partners and clients of the harms of the rule.

36. During the public notice-and-comment period regarding the Public Charge Rule, Plaintiffs

       City of Baltimore, City of Gaithersburg, State Senator Waldstreicher, FOI, ILCM, JCRC,

       JCPA, and Tzedek DC submitted detailed comments documenting numerous harms the

       Public Charge Rule would inflict on their missions, their members, their clients, their

       immigrant communities, and surrounding communities. 22 Plaintiffs’ comments highlighted

       the expected adverse effects that the Public Charge Rule would inflict on immigrants and

       refugees who are reliant on DHS’s longstanding policy, described below, that did not

       consider temporary non-cash public benefits as evidence that an individual was not self-

       sufficient.

37. Plaintiff Tzedek DC also jointly submitted with 49 consumer, civil rights, economic justice,

       faith, privacy, and advocacy organizations an additional comment opposing the Public

       Charge Rule’s radical expansion of the programs and factors to be considered in a public

       charge analysis, particularly the provision that requires USCIS to consider an immigrant’s

       credit history and credit score in the public charge determination as ill-advised and

       inappropriate.




22
   Comments of Tzedek DC on Proposed Public Charge Rule,
https://www.regulations.gov/document?D=USCIS-2010-0012-46339.

                                                   19
CORE/2052922.0049/154461210.5
38. Plaintiff Mayor and City Council of Baltimore submitted two comments opposing the

       proposed Rule, one as part of a collaboration effort with a number of other municipalities,

       and one as the sole signatory. 23

                                           BACKGROUND

II.       THE “PUBLIC CHARGE” EXCLUSION HAS LONG BEEN INTERPRETED TO
          APPLY ONLY TO PERSONS WHO ARE PRIMARILY DEPENDENT ON
          GOVERNMENT CASH ASSISTANCE.

39. The term “public charge” has since its inception referred to persons who cannot care for

       themselves and are thus primarily dependent on the government to avoid destitution. The

       predecessor agency to DHS, the Immigration and Nationalization Service (“INS”), noted in

       1999 that the “primary dependence model of public assistance was the backdrop against

       which the ‘public charge’ concept in immigration law developed in the 1800s.” 64 F.R. 28676

       (May 26, 1999).

40. The term first appeared in an 1882 law barring the admission into the United States of “any

       convict, lunatic, idiot, or any person unable to take care of himself or herself without

       becoming a public charge.” An Act to Regulate Immigration, ch. 376, § 2, 22 Stat. 214

       (1882).

41. Since then, Congress has re-employed the term “public charge” over the years including in

       1891, 1903, 1907, 1917, 1952, 1990, and 1996 without expanding its meaning to include non-

       cash benefits, even as public assistance programs expanded over the years.




23
   See Comments of New York City, Chicago, U.S. Conference of Mayors, et al. (multi-city
comment-USCIS-2010-0012),
https://www.regulations.gov/contentStreamer?documentId=USCIS-2010-0012-
62861&attachmentNumber=1&contentType=msw12. See also, Comments of Catherine E. Pugh,
Mayor of Baltimore, https://www.regulations.gov/contentStreamer?documentId=USCIS-2010-
0012-51407&attachmentNumber=1&contentType=pdf.

                                                20
CORE/2052922.0049/154461210.5
42. In 1952 Congress enacted the Immigration and Naturalization Act. Pub. L. 414, ch. 2, 66 Stat.

       163, codified at 8 U.S.C. § 1101 et seq. (1952). Section 212 of that Act excluded from

       admission individuals “who, in the opinion of the consular officer at the time of application

       for a visa, or in the opinion of the Attorney General at the time of application for admission,

       are likely at any time to become public charges.” Id. § 212(a)(15), 66 Stat. 163, 183, 8 U.S.C.

       § 1182(a)(4)(A).

43. The longstanding interpretation of the term “public charge” in these statutes had consistently

       been and continued after 1952 to be limited to a person who is destitute. As the Bureau of

       Immigration Appeals held, “[t]he words ‘public charge’ had their ordinary meaning: that is

       to say, a money charge upon or an expense to the public for support and care, the alien being

       destitute.” Matter of Harutunian, 14 I. & N. Dec. 583, 586 (BIA 1974) (citations omitted).

44. Congress has not altered this well-established meaning of “public charge,” despite revisiting

       the topic on many occasions.

45. For example, in 1965, Congress reversed previous national policy that restricted immigration

       from certain global regions and opened the U.S. to immigrants from all over the world

       without modifying the well-established meaning of public charge. Immigration and

       Naturalization Act of 1965, Pub. L. No. 89-236.

46. In 1986, Congress enacted the Immigration Reform and Control Act (“IRCA”), without

       modifying the “public charge” definition. Instead, Congress provided additional grounds for

       waivers allowing individuals deemed a public charge to overcome that determination and

       obtain admission. 8 U.S.C. § 1255a(d).

47. In 1987, the INS promulgated a regulation clarifying that applicants would not be subject to

       exclusion on public charge grounds if “the applicant demonstrates a history of employment



                                                  21
CORE/2052922.0049/154461210.5
       in the United States evidencing self-support without the receipt of public cash assistance.”

       Adjustment of Status for Certain Aliens, 52 FR 16205, 16211 (May 1, 1987) (emphasis

       added), codified at 8 C.F.R. 245A. The INS defined “public cash assistance” as “income or

       needs-based monetary assistance . . . designed to meet subsistence levels [such as

       ‘supplemental security income’].” Id. at 16,209. The agency specifically excluded “assistance

       in kind, such as food stamps, public housing, or other non-cash benefits” from those benefits

       that would be considered in determining whether to render an individual a public charge. Id.

       (emphasis added). In addition, the regulation excluded from public charge consideration

       Medicare, Medicaid, emergency treatment, services to pregnant women or children under 18

       years of age, or treatment in the interest of public health). Id.

48. Congress again declined to alter the “public charge” test in the Immigration Act of 1990,

       despite making a number of other changes to immigration-related statutes. Pub. L. No. 101-

       649 (Nov. 29, 1990), 8 U.S.C. § 1101 et seq.

49. In 1996, Congress enacted the Personal Responsibility and Work Opportunity Reconciliation

       Act of 1996 (“PRWORA”), which imposed restrictions on immigrant eligibility for certain

       public benefits. However, Congress did not alter the “public charge” test in this statute.

50. Congress again declined to change the meaning of “public charge” one month after passing

       the PRWORA, when it enacted the Illegal Immigration Reform and Immigrant Responsibility

       Act of 1996 (“IIRIRA”), which codified the totality–of-the-circumstances test that had been

       developed in case law and administrative policies. 8 U.S.C. § 1182(a)(4)(B)(i). At that time,

       Congress considered but rejected an expanded definition of “public charge” that would have

       included individuals who received “federal public benefits for an aggregate of 12 months

       over a period of 7 years.” 142 Cong. Rec. S11882 (daily ed. Sept. 30, 1996).



                                                    22
CORE/2052922.0049/154461210.5
51. IIRIRA also introduced a provision that allowed the use of an affidavit of support as a means

       that could be used to help an immigrant overcome the public-charge barrier, so long as the

       sponsor of the affidavit pledged to maintain the sponsored immigrant’s income at or above

       125 percent of the federal poverty level. 8 U.S.C. §§ 1182(a)(4)(B)(ii); 1183a(a)(1)(A).

52. Upon learning that enacting both PRWORA (making immigrants ineligible for certain federal

       benefits) and IIRIRA (codifying the totality of the circumstances test for “public charges”)

       in the same year had caused confusion, the INS and the State Department published several

       documents to confirm that the longstanding historic understanding of the term “public

       charge” remained operative.

53. In 1997, the INS issued internal guidance explaining that the IIRIRA “has not altered the

       standards used to determine the likelihood of an alien to become a public charge nor has it

       significantly changed the criteria to be considered in determining such a likelihood.”

       Immigration and Naturalization Serv., Dep’t of Justice, Public Charge: INA Sections

       212(A)(4) and 237(A)(5)—Duration of Departure for LPRs and Repayment of Public

       Benefits (Dec. 16, 1997).

54. Similarly, the State Department issued an internal update in 1998 that IIRIRA did “not

       change[] the long-standing legal presumption that an able-bodied, employable individual will

       be able to work upon arrival in the United States” and thus not become a public charge. State

       Department Cable no. 98-State-102426 (June 8, 1998), reprinted in 75 Interpreter Releases

       879 (June 29, 1998). The State Department further stated “[t]he presumption that the

       applicant will find work coupled with the fact that the [affidavit of support] is a legally

       enforceable contract will provide in most cases a sufficient basis to accept a sponsor’s . . .

       technically sufficient [affidavit] as overcoming the public charge ground.” Id.



                                                  23
CORE/2052922.0049/154461210.5
55. Although these INS and State Department internal documents recognized that IIRIRA made

       no changes to the longstanding meaning or interpretation of the term “public charge,” by

       1999 the INS was concerned that public “confusion about the relationship between the receipt

       of public benefits and the concept of ‘public charge’ ha[d] deterred eligible [non-citizens]

       and their families, including U.S. citizen children, from seeking important health and

       nutrition benefits that they are legally entitled to receive.” Field Guidance on Deportability

       and Inadmissibility on Public Charge Grounds, 64 FR 28689, 28692 (May 26, 1999) (“1999

       Field Guidance”).

56. The Field Guidance explained that “[t]his reluctance to access benefits has an adverse impact

       not just on the potential recipients, but on public health and the general welfare.” Id. at 28692.

57. At the same time, the INS published a proposed rule for notice and public comment that the

       uncertainty following the near simultaneous enactment of IIRIRA and PRWORA was

       “undermining the Government policies of increasing access to health care and helping people

       to become self-sufficient.” Inadmissibility and Deportability on Public Charge Grounds, 64

       FR 28676, 28677 (proposed May 26, 1999) (“Public Charge Grounds”). This rule was never

       issued in final form.

58. These two INS documents each confirmed that the longstanding historic understanding of the

       term “public charge” remained operative.

59. The Public Charge Grounds confirmed that the term “public charge” meant an individual

       “who is likely to become . . . primarily dependent on the Government for subsistence, as

       demonstrated by either the receipt of public cash assistance for income maintenance or

       institutionalization for long-term care at Government expense.” Public Charge Grounds, 64

       FR at 28,677.



                                                   24
CORE/2052922.0049/154461210.5
60. The 1999 Field Guidance also aimed to “help alleviate public confusion over the meaning of

       the term ‘public charge’ in immigration law and its relationship to the receipt of Federal,

       State, and local public benefits” and to “provide aliens with better guidance as to the types of

       public benefits that will and will not be considered in public charge determinations.” 1999

       Field Guidance, 64 FR at 28689.

61. The 1999 Field Guidance made clear that only receipt of cash assistance for income

       maintenance (such as Temporary Assistance for Needy Families, Supplemental Security

       Income, and state equivalents) and publicly funded long-term institutionalization, and not

       non-cash benefits, would be considered in making the public-charge determination. 1999

       Field Guidance, 64 FR at 28693.

62. In explaining the contemporaneous validity of the long standing definition of “public charge,”

       the 1999 Field Guidance recognized that “federal, state, and local benefits are increasingly

       being made available to families with incomes far above the poverty level, reflecting broad

       public policy decisions about improving general public health and nutrition, promoting

       education, and assisting working-poor families in the process of becoming self-sufficient.”

       Id. at 28,692.

63. As a corollary, “participation in such noncash programs is not evidence of poverty or

       dependence” because they “are by their nature supplemental and do not, alone or in

       combination, provide sufficient resources to support an individual or family.” Id. By focusing

       only on cash assistance for income maintenance and long-term institutionalization, the INS

       could thus “identify those who are primarily dependent on the government for subsistence

       without inhibiting access to non-cash benefits that serve important public interests.” Id.




                                                  25
CORE/2052922.0049/154461210.5
64. The focus on cash benefits for making the public charge determination was consistent with

       the advice provided by federal benefits agencies, including the Department of Health and

       Human Services, the Department of Agriculture, and the Social Security Administration, that

       “receipt of cash assistance for income maintenance is the best evidence of primary

       dependence on the Government” because “non-cash benefits generally provide

       supplementary support . . . to low-income working families to sustain and improve their

       ability to remain self-sufficient.” Public Charge Grounds, 64 FR at 28677–78.

65. Indeed, the INS could not “conceive of a situation where an individual . . . could support

       himself or his family solely on non-cash benefits so as to be primarily dependent on the

       [G]overnment,” other than for long-term institutionalization at government expense. Id. at

       28678.

66. In addition, according to the Public Charge Grounds, “[p]ast receipt of non-cash benefits

       [e.g., Medicaid, CHIP as well as similar state and local programs] should be excluded from

       consideration for public charge purposes.” Id.

67. Congress has expanded immigrants’ access to benefits that had been explicitly excluded from

       the public charge determination without indicating that they should be factored into the

       determination. In the 2002 Farm Bill, for example, Congress restored eligibility for food

       stamps (now known as Supplemental Nutritional Assistance Program or “SNAP”) to

       immigrant children, immigrants receiving disability benefits, and adults who had lived in the

       United States in a “qualified” immigrant status for five years. Farm Security and Rural

       Investment Act of 2002, Pub L. No. 107-171 (May 13, 2002).

68. As recently as 2018, the Congressional Research Service confirmed that Defendants’ position

       had been consistent and clear:



                                                 26
CORE/2052922.0049/154461210.5
          [P]ublic charge determination[s] for aliens applying for adjustment to [Legal
          Permanent Residency] status, only consider[s] cash income maintenance benefits
          and government-funded institutionalization for long-term care. Cash assistance for
          income maintenance . . . ‘includes Supplemental Security Income (SSI), cash
          assistance from the Temporary Assistance for Needy Families (TANF) program
          and state or local cash assistance programs for income maintenance, often called
          “general assistance” programs’ . . . . [A]n alien’s past or current receipt of these
          benefits or of government funded long-term care does not automatically lead to a
          determination of inadmissibility, but instead only factors into the prospective
          analysis under the totality of the circumstances test.

       Congressional Research Service, Immigration: Frequently Asked Questions about “Public

       Charge” at 7 (Sept. 19, 2018) (available at https://fas.org/sgp/crs/homesec/R45313.pdf).

69. Although Congress, DHS, and the State Department have interpreted “public charge”

       consistently over time, altering the definition of “public charge” has been a clear priority

       from the early days of the Trump Administration. During the President’s first month in office,

       an executive order reinterpreting the term was leaked to the public, but never issued. 24

70. In 2017, the Administration endorsed the Reforming American Immigration for Strong

       Employment (“RAISE”) Act that would have eliminated some of the family-based admission

       preferences created by the 1965 Act and established a point-based system based on factors

       including age, formal education, English language proficiency, and highly-compensated

       employment for evaluating potential immigrants. Congress did not pass the RAISE Act. S.B.

       354, 115th Cong., 1st sess. (2017).




24
  Read the Trump administration’s draft proposal penalizing immigrants who accept almost any
public benefit, Wash. Post., http://apps.washingtonpost.com/g/documents/world/read-the-trump-
administrations-draft-proposal-penalizing-immigrants-who-accept-almost-any-public-
benefit/2841/.

                                                  27
CORE/2052922.0049/154461210.5
III.      THE PROPOSED RULE REDEFINED THE MEANING OF “PUBLIC
          CHARGE.”

71. On October 10, 2018, DHS published a Notice of Proposed Rulemaking (Proposed Rule)

       regarding the public charge ground for inadmissibility. 83 FR 51114.

72. The Proposed Rule sought to redefine the meaning of public charge and to significantly

       change the process by which DHS decides whether an applicant would likely become a public

       charge and thus be inadmissible.

73. The Proposed Rule abandoned the long-standing understanding of a public charge as a person

       who was and would remain primarily dependent on the government over the long term. It

       proposed to impose a new threshold that any applicant who received public benefits valued

       at more than 15 percent of the Federal Poverty Guideline for a household of one

       (approximately $5 per day) for a period of 12 consecutive months would be considered a

       public charge. 83 FR at 51164-65.

74. The Proposed Rule also expanded the benefits to be considered to include non-cash benefits,

       like food supplements, public health insurance, and housing assistance. Id. The Proposed

       Rule classified subsidies like SNAP and Section 8 housing vouchers as “monetizable

       benefits” and services like Medicaid as “non-monetizable benefits.” If an applicant received

       both simultaneously, then use of the non-monetizable benefits for only nine months in

       aggregate within a 36-month period would render the applicant a public charge. Id. at 51,158,

       51,290.

75. The Proposed Rule also would assign positive, negative, heavily positive, and heavily

       negative weights to enumerated factors. Id. at 51,291-92.

76. DHS acknowledged that the changes to the determination of “public charge” will likely create

       a chilling effect causing immigrants to take advantage of fewer public benefits for which they


                                                  28
CORE/2052922.0049/154461210.5
       are eligible. Inadmissibility on Public Charge Grounds, 83 Fed. Reg. 51,114, 51,266 (Oct.

       10, 2018); Id. at 51,268 (“There may also be additional reductions in transfer payments from

       states to individuals who may choose to disenroll from or forego enrollment in a public

       benefits program.”).

77. The Proposed Rule received over 266,000 comments, “the vast majority of which opposed

       the rule.” Public Charge Rule, 84 FR at 41297.

IV.       THE FINAL PUBLIC CHARGE RULE DEPARTS FROM SETTLED LAW
          DEFINING “PUBLIC CHARGE” TO MEAN PRINCIPAL DEPENDENCE ON
          FEDERAL GOVERNMENT CASH ASSISTANCE.

78. The final Public Charge Rule changes both the public charge definition and the process by

       which DHS determines whether an applicant is likely to meet this definition in the future. See

       generally 84 Fed. Reg. at 41297-300 (summary of changes).

79. Despite the longstanding exclusion of supplemental, non-cash benefits from the public charge

       analysis, the Public Charge Rule creates a new standard for public charge that requires an

       applicant to show s/he has maintained what is, in effect, something close to total self-

       sufficiency, a concept which the Public Charge Rule admits is “not codified in the INA itself.”

       84 FR at 41356.

80. DHS’s redefinition of public charge to mean “a person who receives the designated benefits

       for more than 12 months in the aggregate of any 36-month period,” 84 FR at 41357,

       contravenes Congressional intent, regulatory history, and decades of case law which all rely

       on the primarily dependent standard that excluded non-cash benefits. Moreover, the

       predictable consequences of the Public Charge Rule are that immigrant communities will

       become less healthy, less educated, and less equipped for the workforce, significantly

       undermining their ability to attain self-sufficiency by supplementing low-paying, full-time



                                                  29
CORE/2052922.0049/154461210.5
       employment with reliance on non-cash public benefits programs that Congress created and

       extended to immigrants for that very purpose.

81. The Public Charge Rule also fails to acknowledge long-standing agency guidance that

       immigrants’ use of supplemental, non-cash benefits did not raise apprehensions about

       improper incentives nor was their use considered inimical to achieving self-sufficiency. See

       1999 Field Guidance, 64 FR at 28692. Further, the Rule proffers no evidence that immigrants

       are motivated by participation in non-cash benefits programs to come or to stay in the United

       States or that immigrants who use supplemental, non-cash benefits typically became

       primarily dependent on the government, rather than using those benefits as assistance to

       become upwardly mobile and more self-sufficient.

82. While the Public Charge Rule projects certain cost advantages for federal and state budgets

       that allegedly will result from disenrollment or failure to enroll in supplemental, non-cash

       benefits programs, it fails to account for a wide range of public health, public safety,

       economic, and administrative cost injuries that Plaintiffs will suffer as a result of

       disenrollment or foregone participation in those programs by immigrants fearful of losing

       their status.

V.        THE PUBLIC CHARGE RULE WAS MOTIVATED BY RACIAL, ETHNIC,
          NATIONAL ORIGIN AND NATIONALITY ANIMUS.

83. Throughout his campaign and time in office, President Trump has made clear his intent to

       limit the number of immigrants from Latin American, African, and Asian countries. Most

       notably, President Trump asked, “Why do we want all these people from ‘shithole countries’




                                                 30
CORE/2052922.0049/154461210.5
       coming here?”, 25 a remark Senator Lindsey Graham described as “incredibly

       disappointing.”26 Similarly, Trump has described immigrants from those countries as

       “infesting” the United States.27

84. President Trump’s view on limiting immigration from “shithole countries” is in turn based

       on his discriminatory belief that immigrants from such countries are poorer and consequently

       drain taxpayer resources. During a meeting in the Oval Office, President Trump complained

       that immigrants from Haiti “all have AIDS” and that once immigrants from Nigeria had seen

       the United States, they would never “go back to their huts.”28 At the same time, President

       Trump “suggested that the United States should instead bring more people from countries

       such as Norway,” and he was “open” to immigrants from some Asian countries thought to be

       economically beneficial. 29




25
  Eli Watkins & Abby Phillip, Trump Decries Immigrants from ‘Shithole Countries’ Coming to
US, CNN (Jan. 12, 2018), https://www.cnn.com/2018/01/11/politics/immigrants-shithole-
countries-trump/index.html.
26
  Emma Dumain, A Day Later, Lindsey Graham Breaks Public Silence on Trump’s ‘Shithole’
Remarks, McClatchy (Jan. 12, 2018), https://www.mcclatchydc.com/news/politics-
government/congress/article194434204.html.
27
   Donald J. Trump (@realDonaldTrump), Twitter (June 19, 2018, 9:52 AM),
https://twitter.com/realDonaldTrump/status/1009071403918864385.
28
   Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to
Advance Immigration Agenda, N.Y. Times (Dec. 23, 2017),
https://www.nytimes.com/2017/12/23/us/politics/trump-immigration.html?_r=0.
29
  Josh Dawsey, Trump Derides Protections for Immigrants from “Shithole” Countries, Wash.
Post (Jan. 12, 2018), https://www.washingtonpost.com/politics/trump-attacks-protections-for-
immigrants-from-shithole-countries-in-oval-office-meeting/2018/01/11/bfc0725c-f711-11e7-
91af-31ac729add94_story.html?noredirect=on&utm_term=.bd24836c5250.

                                                 31
CORE/2052922.0049/154461210.5
85. President Trump has made no secret of his views that immigrants drain public resources. In

         2018, Trump promoted an article titled “Shock report: US paying more for illegal immigrant

         births than Trump’s wall.”30 President Trump has also stated:

     •     “ObamaCare gives free insurance to illegal immigrants.”31

     •     “Your tax dollars well spent. Over 1.295M ObamaCare enrollees will also be illegal
           immigrants.”32

     •     “It’s a national embarrassment that an illegal immigrant can walk across the border and
           receive free health care.”33

     •     “We will soon be at a point with our incompetent politicians where we will be treating
           illegal immigrants better than our veterans.”34

86. As a candidate and in office, President Trump endorsed significant cuts to legal immigration

         and challenged the centrality of family reunification to federal immigration policy. The

         official White House website states that “the President supports ending chain migration,

         eliminating the Visa Lottery, and moving the country to a merit-based entry system.”35

87. Shortly after President Trump’s inauguration in January 2017, the media obtained a draft of

         an “Executive Order on Protecting Taxpayer Resources by Ensuring Our Immigration Laws

         Promote Accountability and Responsibility.” The draft Executive Order instructed DHS to


30
   Donald J. Trump (@realDonaldTrump), Twitter (Oct. 22, 2018, 1:52 PM),
https://twitter.com/realDonaldTrump/status/1054430376557535232.
31
   Donald J. Trump (@realDonaldTrump), Twitter (Feb. 28, 2012, 2:08 PM),
https://twitter.com/realDonaldTrump/status/174571702091644928.
32
   Donald J. Trump (@realDonaldTrump), Twitter (July 7, 2014, 3:54 PM),
https://twitter.com/realDonaldTrump/status/486236729083719680.
33
   Donald J. Trump (@realDonaldTrump), Twitter (July 18, 2015, 2:16 PM),
https://twitter.com/realDonaldTrump/status/622469994220273664.
34
   Donald J. Trump (@realDonaldTrump), Twitter (July 20, 2015, 10:25 AM),
https://twitter.com/realDonaldTrump/status/623136748718137344.
35
  White House, Immigration, https://www.whitehouse.gov/issues/ immigration/ (last visited July
27, 2019).

                                                   32
CORE/2052922.0049/154461210.5
        “rescind any field guidance” and “propose for notice and comment a rule that provides

        standards for determining which aliens are admissible or deportable on public charge

        grounds,” including if a noncitizen receives or is likely to receive non-cash public benefits.

        The draft Executive Order was never issued. 36

88. In 2017, two U.S. senators introduced a bill designed to significantly reduce legal

        immigration by, for example, curbing the government’s long-established policy favoring

        family reunification. The Reforming American Immigration for a Strong Economy

        (“RAISE”) Act would have given visa preference only to immediate family and eliminated

        the diversity visa lottery, which allots a limited number of visas to countries with historically

        low rates of immigration to the United States.37 It also proposed a “merit-based immigration

        system,” which gives preference to immigrants between the ages of 26 and 30, with doctoral

        degrees, high English proficiency, and a job offer with a high salary. The RAISE Act would

        have precluded parents of adult U.S. citizens from applying for Legal Permanent Resident

        status and, if they entered as temporary nonimmigrants, barred those parents from receiving

        federal, state, or local public benefit.38

89. President Trump supported the RAISE Act.39 Explaining his support, President Trump said

        “The RAISE Act prevents new migrants and new immigrants from collecting welfare . . . .



36
   See Memorandum from Andrew Bremberg Regarding Executive Order on Protecting
Taxpayer Resources by Ensuring Our Immigration Laws PromoteAccountability and
Responsibility (Jan. 23, 2017), https://www.nafsa.org
/uploadedFiles/NAFSA_Dojo/Professional_Resources/Browse_by_Interest/International_Studen
ts_and_Scholars/DraftEOtaxprograms.pdf.
37
     S.B. 354, 115th Cong., 1st sess. (2017).
38
     Id. § 4(d)(2)(B).
39
   White House, Fact Sheets, President Donald J. Trump Backs RAISE Act, Aug. 2, 2017,
https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-backs-raise-act/.

                                                     33
CORE/2052922.0049/154461210.5
           They’re not going to come in and just immediately go and collect welfare.” The White House

           also asserted falsely that “[m]ore than 50 percent of all immigrant households receive welfare

           benefits, compared to only 30 percent of native households in the United States that receive

           welfare benefits.”40 In fact, immigrants are less likely to consume public assistance benefits

           than native-born Americans and, when they do, they generally consume a lower dollar value

           of benefits. Overall, immigrants consume 27% fewer benefits on average than native-born

           Americans with similar incomes and ages. 41

90. In June 2017, shortly before announcing his support for the RAISE Act, President Trump

           received a briefing on immigration from White House senior adviser Stephen Miller. (Miller,

           an ardent supporter of the Public Charge Rule, had reportedly once told a former White House

           communications aide, “I would be happy if not a single refugee foot ever touched American

           soil.”42) At the briefing, after learning that 15,000 Haitians had received U.S. visas in 2017,

           President Trump replied that they “all have AIDS.” When President Trump learned that

           40,000 Nigerians had received visas, he said that they would never “go back to their huts.”43

91. Defendant Cuccinelli has expressed similar sentiments. In a 2012 interview, Cuccinelli

           compared U.S. immigration policy to local laws governing treatment of rats, stating that a

           District of Columbia law prohibiting killing of rats or separating rat families is “worse than

           our immigration policy—you can’t break up rat families. Or raccoons or all the rest and you


40
     Id.
41
  Alex Nowrasteh & Robert Orr, Immigration and the Welfare State at 1, 7, Cato Institute, May
10, 2018, https://object.cato.org/sites/cato.org/ files/pubs/ pdf/irpb6.pdf.
42
  Cliff Sims, Team of Vipers: My 500 Extraordinary Days in the Trump White House, 191
(2019).
43
   Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to
Advance Immigration Agenda, N.Y. Times, Dec. 23, 2017,
https://www.nytimes.com/2017/12/23/us/politics/trump-immigration.html?module=inline.

                                                      34
CORE/2052922.0049/154461210.5
           can’t even kill them. It’s unbelievable.”44 He later voiced similar sentiments as a public

           official. In a press conference at the White House announcing issuance of the Public Charge

           Rule, Defendant Cuccinelli stated that in promulgating “President Trump’s public charge

           inadmissibility rule,” the Department was “promoting our shared history” and

           “implement[ing] . . . a law passed by Congress in 1996 that has not been given meaningful

           effect.”45

92. Asked about the 1903 plaque on the Statue of Liberty that invites “your tired, your poor, your

           huddled masses,” Cuccinelli initially stated: “I’m certainly not prepared to take anything

           down off the Statue of Liberty.” He went on to say, that plaque “was referring back to people

           coming from Europe where they had class-based societies” not to people coming to the

           United States from outside Europe. He also reinterpreted it to “[g]ive me your tired and your

           poor who can stand on their own two feet . . . .”46 When asked if the Rule changes the

           definition of the American dream, Cuccinelli said, “[n]o one has a right to become an

           American who isn’t born here as an American” and that “it is a privilege to become an

           American, not a right for anybody who is not already an American citizen.”47 He also said

           the Rule was “part of President Trump keeping his promises.”48




44
 Latino Voices, Ken Cuccinelli Protested With Live Rats Over Comments About Immigrants,
Huff. Post. Nov. 5, 2013.
45
   Cuccinelli on “public charge” immigration rule, CBS News, Aug. 12, 2019,
https://www.cbsnews.com/video/immigration-official-ken-cuccinelli-immigrants-public-charge-
rule/.
46
  Rebecca Morin, Immigration official Ken Cuccinelli: Statue of Liberty poem refers to
immigrants from Europe, USA Today Aug. 13, 2019.
47
  Sasha Ingber and Rachel Martin, Immigration Chief: ‘Give Me Your Tired, Your Poor Who
Can Stand On Their Own 2 Feet’, Nat’l Pub. Radio, Aug. 13, 2019.
48
     Id.

                                                     35
CORE/2052922.0049/154461210.5
93. In December 2017, DHS noted in the Unified Agenda of Federal Regulatory and

        Deregulatory Actions its intent to publish a Notice for Public Rulemaking regarding the

        public charge ground of inadmissibility. In early 2018, it was widely reported that the new

        rule would dramatically expand the types of public assistance programs that could be

        considered in the public charge test, including non-cash benefits like SNAP and Medicaid. 49

        In January 2018, the State Department revised the Foreign Affairs Manual (“FAM”) to

        instruct consular officers to consider a wider range of public benefits when determining

        whether visa applicants who have received or are currently receiving benefits are

        inadmissible on public charge grounds.50 As revised, the FAM also allowed State Department

        officials to consider whether an applicant’s family member has received public benefits as

        part of the public charge test.51

94. Visa denials due to public charge inadmissibility have substantially increased since the State

        Department issued the amended FAM. See Mayor and City of Baltimore v. Trump, Case No.

        ELH-18-3636, 2019 WL 4598011, at *7 (D. Md. Sept. 20, 2019). In the 2018 fiscal year,

        more than 13,000 visas applications were denied on public charge grounds, whereas just 897

        visa applications were denied on public charge grounds in 2015. Id.



49
  See, e.g., Nick Miroff, Trump proposal would penalize immigrants who use tax credits and
other benefits, Wash. Post. Mar. 28, 2018, https:// www.washingtonpost.com/world/national-
security/trump-proposal-would-pen alize-immigrants-who-use-tax-credits-and-other-
benefits/2018/03/28/4c6392e0-2924-11e8-bc72-
077aa4dab9ef_story.html?noredirect=on&utm_term=.e291852 f1728; Yeganeh Torbati,
Exclusive: Trump administration may target immigrants who use food aid, other benefits,
Reuters, Feb. 8, 2018, https://www.reuters.com/article/us-usa-immigration-services-exclusive/
exclusive-trump-administration-may-target-immigrants-who-use-food-aid-other -benefits-
idUSKBN1FS2ZK.
50
   U.S. Dep’t of State, “Public Charge” Update to 9 FAM 302.8 (Jan. 4, 2018),
https://fam.state.gov/fam/09FAM/09FAM030208.html#M302_8.
51
     Id. at 302.8-2(B)(2)(f)(2)(b)(i).

                                                  36
CORE/2052922.0049/154461210.5
95. In January 2018, President Trump rejected a bipartisan immigration proposal by members of

       Congress. In reference to the deal’s protections for immigrants from Haiti and Africa,

       President Trump asked why he should accept immigrants from “shithole countries” rather

       than from nations like “Norway.”52

96. During the spring of 2018, President Trump said in a meeting at the White House that the

       United States has “the dumbest laws on immigration in the world” and exhorted his

       administration officials to “do much better” in keeping out undesirable immigrants. “You

       wouldn’t believe how bad these people are,” President Trump said. “These aren’t people,

       these are animals . . . .”53

97. In June 2018, Miller emailed then-USCIS Director L. Francis Cissna regarding DHS’s public

       charge rule. Miller wrote, “Francis – The timeline on public charge is unacceptable.” Miller

       continued, “I don’t care what you need to do to finish it on time.” Miller also wrote, “It’s an

       embarrassment that we’ve been here for 18 months and USCIS hasn’t published a single

       major reg.”54




52
   Julie Hirschfeld Davis, Sheryl Gay Stolberg & Thomas Kaplan, Trump Alarms Lawmakers
With Disparaging Words for Haiti and Africa, N.Y. Times, Jan. 11, 2018,
https://www.nytimes.com/2018/01/11/us/politics/trump-shithole-countries.html.
53
  Julie Hirschfeld Davis, Trump Calls Some Unauthorized Immigrants ‘Animals’ in Rant, N.Y.
Times, May 16, 2018, https://www.nytimes.com/ 2018/05/16/us/politics/trump-undocumented-
immigrants-animals.html.
54
  Ted Hesson, Emails show Miller pressed hard to limit green cards, Politico, Aug. 2, 2019,
available at https://subscriber.politicopro.com/ article/2019/08/emails-show-miller-pressed-hard-
to-limit-green-cards-1630406.

                                                  37
CORE/2052922.0049/154461210.5
98. In the same month, President Trump tweeted that immigrants are “invad[ing]” and

       “infest[ing]” the United States.55 Of other countries, President Trump said at a rally that same

       month, “They’re not sending their finest. We’re sending them the hell back.”56

99. At a political campaign event in Arizona in October 2018, President Trump referred to Latin

       American immigrants as “bad hombres.”57

                                      CLAIMS FOR RELIEF

                                       COUNT I
              VIOLATION OF APA § 706(2)(A)–ARBITRARY AND CAPRICIOUS–
                            INADEQUATELY JUSTIFIED

100. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

       preceding paragraphs of this Complaint.

101. The APA provides that courts must “hold unlawful and set aside” agency action that is

       “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).An agency action is

       arbitrary and capricious where “the agency has relied on factors which Congress has not

       intended it to consider, entirely failed to consider an important aspect of the problem, offered

       an explanation for its decision that runs counter to the evidence before the agency, or is so

       implausible that it could not be ascribed to a difference in view or the product of agency

       expertise.” Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Automobile



55
   Donald J. Trump (@realDonaldTrump), Twitter (June 24, 2018, 8:02 AM),
https://twitter.com/realdonaldtrump/status/1010900865602019329; Donald J. Trump
(@realDonaldTrump), Twitter (June 19, 2018, 9:52 AM),
https://twitter.com/realDonaldTrump/status/1009071403918864385.97 Exec. Order 12,866, §
3(f).
56
   Katie Rogers & Jonathan Martin, ‘We’re Sending Them the Hell Back,’ Trump Says of
Securing the Country’s Borders, N.Y. Times, June 20, 2018,
https://www.nytimes.com/2018/06/20/us/politics/trump-minnesota-rally.html.
57
 Christopher Cadelago and Brent D. Griffiths, Still hopeful of keeping House, Trump torches
Democrats in the Desert, Politico (Oct. 20, 2018).

                                                  38
CORE/2052922.0049/154461210.5
       Ins. Co., 463 U.S. 26, 43 (1983). And “an agency changing its course by rescinding a rule is

       obligated to supply a reasoned analysis for the change beyond that which may be required

       when an agency does not act in the first instance.” Id. at 42.

102. DHS failed to cite evidence or to provide substantive reasons to abandon the federal

       government’s over 100-year-old definition of public charge--as published in agency guidance

       documents since 1999—to mean dependence on subsistence cash benefits.

103. As to the longstanding nature of DHS’s prior policy, DHS recognizes, “the prevailing

       approach to public charge inadmissibility has been dictated” for decades by the 1999 Field

       Guidance. 84 FR at 41294. Under that Guidance, DHS acknowledges non-cash benefits have

       not been be factored into public charge determinations:

          an alien’s reliance on or receipt of non-cash benefits such as the Supplemental
          Nutrition Assistance Program (SNAP), or food stamps; Medicaid; and housing
          vouchers and other housing subsidies are not currently considered by DHS in
          determining whether an alien is deemed likely at any time to become a public
          charge.

       84 FR at 41295.

104. DHS justifies the change from the longstanding Guidance definition on the basis that receipt

       of “non-cash benefits for basic living needs such as food and nutrition, housing, and

       healthcare, that account for significant public expenditures . . . for more than 12 months

       within any 36-month period is sufficient to render a person a public charge. 84 FR at 41349;

       see Proposed Rule, 83 FR at 51164 (same). This, DHS now asserts, is because “an individual

       with limited means to satisfy basic living needs who uses government assistance to fulfill

       such needs for that duration of time relies on such assistance to such an extent that the person

       is not self-sufficient.” Id.

105. This assertion, however, is contrary to longstanding agency policy and is asserted without

       any evidence of a change of the facts on the ground. Under the 1999 Field Guidance, the INS

                                                  39
CORE/2052922.0049/154461210.5
       could not “conceive of a situation where an individual . . . could support himself or his family

       solely on non-cash benefits so as to be primarily dependent on the [G]overnment,” other than

       for long-term institutionalization at government expense. Public Charge Grounds, 64 FR at

       28677–78.

106. “[A]n agency’s decision to change course may be arbitrary and capricious if the agency

       ignores or countermands its earlier factual findings without reasoned explanation for doing

       so. An agency cannot simply disregard contrary or inconvenient factual determinations that

       it made in the past, any more than it can ignore inconvenient facts when it writes on a blank

       slate.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 557 (2009) (Kennedy, J.,

       concurring); accord Organized Village of Kake v. Dept. of Agriculture, 795 F.3d 956, 969

       (9th Cir. 2015) (en banc) (an agency’s change in policy when there has been no demonstrated

       change in the underlying facts, but only a change in the Administration, is arbitrary and

       capricious).

107. In its Proposed Rule, DHS proposed a threshold for a public charge determination to be

       receipt of “monetizable [non-cash] public benefits . . . [whose] cumulative value . . . exceeds

       15 percent of the Federal Poverty Guidelines (FPG) for a household of one” for twelve

       consecutive months, which translates to “$1,821 worth of monetizable public benefits.” 69

       FR at 51164. In other words, an individual that received $1,822 or more in 2018 would be

       considered to be dependent on the government for subsistence. See id. at 51165 (“DHS

       believes that an individual who receive monetizable public benefits in excess of 15 percent

       of FPG is neither self-sufficient nor on the road to achieving self-sufficiency.”).

108. Many commenters pointed out the obvious: that, consistent with the 1999 Field Guidance’s

       finding that non-cash benefits are supplemental, the $1,822 threshold can hardly be



                                                  40
CORE/2052922.0049/154461210.5
       considered in 2018, especially in areas with a higher cost of living, a reasonable measure of

       dependence on the government or as indicative of a lack of self-sufficiency. Other

       commenters pointed to studies that support the continued validity of the 1999 conclusion that

       non-cash public benefits are supplemental by showing that receipt of them amounted to 10

       percent or less of annual income for otherwise self-sufficient individuals or families. See

       generally Public Charge Rule, 84 FR at 41357-58.

109. Rather than confront these showings head-on, the Public Charge Rule abandons the 15

       percent threshold in favor of “a single duration-based threshold” based on “current receipt or

       past receipt of more than 12 months of public benefits, in the aggregate, in any 36-month

       period . . . will be considered a heavily weighted negative factor in the totality of the alien’s

       circumstances.” Id. at 41358. This change cannot hide the fact that DHS also abandoned the

       15 percent FPG threshold in favor of no threshold for non-cash public benefits to be

       considered a heavily weighted negative factor in the public charge determination. See id.

       (“DHS will consider in the totality whether an alien has applied for, received, or been certified

       or approved to receive any public benefits . . . in assessing whether he or she is likely to

       become a public charge”) (emphasis added).

110. DHS also failed to consider the disruption of significant reliance interests the changed

       definition will cause, more specifically, the reliance of Plaintiffs in developing government

       assistance programs and allocating their resources, on the ability of immigrants in their

       employ or whom they serve to utilize non-cash benefits to which they are lawfully entitled.

       A failure to even acknowledge, much less take reliance interests into account when changing

       a rule or policy is a form of arbitrary agency action. FCC v. Fox Television Stations, Inc., 556

       US 502, 515 (2009).



                                                   41
CORE/2052922.0049/154461210.5
                                   COUNT II
     VIOLATION OF APA § 706(2)(A)—ARBITRARY AND CAPRICIOUS—PATENTLY
                    INADEQUATE COST BENEFIT ANALYSIS

111. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

       preceding paragraphs of this Complaint.

112. The costs and benefits of agency action are “a centrally relevant factor when deciding whether

       to regulate.” Michigan v. EPA, 103 S. Ct. 2699, 2707 (2015). In this regard, cost “includes

       more than the expenses of complying with the regulations, any disadvantage could be termed

       a cost . . . including, for instance, harms that regulation might do to human health or the

       environment.” Id. Judicial review of agency action must evaluate the agency’s cost analysis

       because “reasonable regulation ordinarily requires paying attention to the advantages and the

       disadvantages of agency decisions.” Id.

113. The Public Charge Rule expressly acknowledges that its costs and benefits are matters to be

       considered in evaluating the reasonableness of the proposed changes. See generally 84 FR at

       41300-03 & Table 1 (“Summary of Costs and Benefits”); see also id. at 41485-90 & Tables

       2 and 8 (same). DHS states that the primary cost advantage of the rule change is “a reduction

       in transfer payments from the Federal Government to individuals who may choose to

       disenroll from or forego enrollment in a public benefits program . . . [which] DHS

       estimates . . . will be approximately $2.47 billion annually.” Id. at 41485; see id. at 41300-01

       (same). 58

114. As to the cost disadvantages, the Public Charge Rule projects several costs related to the

       additional information collection required under the Rule that would amount in aggregate to




58
  While DHS suggests that these amounts “account for significant federal expenditures, 84 FR at
41296, $2.47 billion represents 0.05% of the proposed 2020 federal budget of $4.7 trillion.

                                                  42
CORE/2052922.0049/154461210.5
       at least $570 million annually. 84 FR at 41497-500 (listing total annual cost burden associated

       with several different forms required under the new rule). The Rule does not, however,

       provide estimates of what are likely to be the more significant and serious cost burdens of the

       Public Charge Rule. With regard to the cost disadvantages to affected individuals, “DHS has

       determined that the rule may decrease disposable income and increase the poverty of certain

       families and children, including U.S. citizen children,” 84 FR at 41493. DHS does not make

       any effort to quantify this cost, but merely states its “opinion that the benefits of the action

       justify the financial impact on the family.” Id.

115. Likewise, “DHS recognizes that reductions in federal and state transfers under federal benefit

       programs may have impacts on state and local economies, large and small businesses, and

       individuals. For example, the rule might result in reduced revenues for healthcare providers

       participating in Medicaid, companies that manufacture medical supplies or pharmaceuticals,

       grocery retailers participating in SNAP, agricultural producers who grow foods that are

       eligible for purchase using SNAP benefits, or landlords participating in federally funded

       housing programs.” 84 FR at 41301; see id. at 41486 (same). Despite this recognition, DHS

       made no effort to quantify these adverse impacts.

116. Aside from these recognized, but unquantified, costs, DHS completely ignored the high costs

       to states and local governments, and other organizations as immigrants and their families

       withdraw from or forego public benefits programs. Health insurance is one public benefit

       from which individuals and families are likely to withdraw. Without coverage, these

       individuals and families are likely to put off health care until an emergency arises, thus likely

       leading to more complex and costly health problems and an increased use emergency room

       care services. In addition as members of the community forgo health care, including



                                                   43
CORE/2052922.0049/154461210.5
       immunizations, the spread of contagious diseases will increase, imposing additional costs on

       state and local governments.

117. Without health insurance to pay the higher costs related to those outcomes, states and other

       will have to bear an increase in uncompensated care costs. See 84 FR at 41384 (“there is a

       potential for increases in uncompensated care in which a treatment or service is not paid for

       by an insurer or patient”); id. (“DHS does not have specific estimates on the increase[d] cost

       for [uncompensated care] services.”). For example, Maryland, as a result of increasing the

       number of persons who were covered by health insurance, saw a drop of approximately $311

       million in uncompensated care costs from 2013 to 2015. This decline would be reversed as

       individuals and families disenroll or forego enrollment in health insurance benefits as a result

       of the Rule. Similar results would likely occur in a large number of other states, such that in

       aggregate the nation-wide cost disadvantage from reduced enrollment in the health insurance

       public benefit would largely diminish, if not completely offset, the $2.47 billion benefit

       estimated in the Rule. 84 FR at 41485. A similar, albeit smaller, burden will be placed on

       private organizations that provide health care services to uninsured, and should also be

       considered as a cost disadvantage of the Rule.

118. Aside from health costs, implementation of the Rule would also put a greater strain on state

       and local governments and private organizations to offset the lost federal food security and

       housing assistance benefits that will result from disenrollment or non-enrollment. Yet, DHS

       made no effort to quantify these costs either. Without such quantification, it is impossible to

       determine if the Rule “does significantly more harm than good.” Michigan v. EPA, 135 S. Ct.

       at 2707. It follows that DHS “entirely failed to consider an important aspect of the problem,”

       State Farm, 463 U.S. at 43, and thus its action is arbitrary and capricious. E.g., Sierra Club



                                                   44
CORE/2052922.0049/154461210.5
       v. Dept. of Interior, 899 F.3d 260, 294 (4th Cir. 2018) (“agency action was arbitrary and

       capricious when ‘it evidences a complete failure to reasonably reflect upon the information

       contained in the record and grapple with contrary evidence’”) (citation omitted).

119. While DHS acknowledged that the Public Charge Rule is intended to “minimize the incentive

       of aliens to immigrate,” i.e, to reduce the number of immigrants in the United States, 84 FR

       at 41309,59 it completely failed to acknowledge the cost to employers who rely on immigrant

       workers, and members of the public who rely on their services. The harm to nursing homes

       and other home health care providers is particularly significant. As noted in the “Parties”

       section of this Complaint, about one-quarter of the nation’s 4 million direct care workers are

       immigrants, 43% of whom access some public benefits.”60 Two thirds of these individuals

       “receive Medicaid and more than half get food and nutrition assistance.” And, while the




59
   There has already been well-reported increase in the number of visa denials on public charge
grounds under the State Department’s similar change to its definition of “public charge.” Lindsay
Gray, Keeping Families Apart: Trump’s Update to the Public Charge Provision, Whitlock &
Gray Immigration Law Blog (May 24, 2018) [hereinafter Gray, Keeping Families Apart],
http://www.whitlockgray.com/2018/05/24/public-charge/; Arelis R. Hernández, A Mexican
Businesswoman Went to Visit Her Parents in Maryland. Border Agents Confiscated Her Visa,
Wash. Post (Aug 14, 2018), https://www.washingtonpost.com/local/social-issues/a-mexican-
business-executive-went-to-visit-her-parents-in-md-border-agents-confiscated-her-
visa/2018/08/14/321c4136-9cc7-11e8-843b-36e177f3081c_story.html (“The American
Immigration Lawyers Association says it has seen a spike since April in visa application denials
citing public-charge grounds at the U.S. Consulate in Juarez, Mexico.”). And, more recently, the
government has announced that it “will cap the number of refugees allowed into the U.S. at
18,000 for the fiscal year beginning in October, a record low, and allow states and cities to opt
out of accepting refugees..” Michelle Hackman and Andrew Restuccia, Trump Administration to
Reduce Cap on Refugees Allowed Into U.S. to Record-Low 18,000 (September 26, 2019),
https://www.wsj.com/articles/trump-administration-to-reduce-cap-on-refugees-allowed-into-u-s-
to-record-low-18-000-11569533121.
60
   Howard Gleckman, How Frail Elders will Pay For Trump’s New Anti-Immigrant Rules,
https://www.forbes.com/sites/howardgleckman/2019/08/12/how-frail-elders-will-pay-for-
trumps-new-anti-immigrant-rules/#3ddaa04d5b44.

                                                  45
CORE/2052922.0049/154461210.5
           Public Charge Rule does not apply to current green card holders, it “effectively will end the

           pipeline for new workers in an industry with notoriously high turnover.”61

120. In contrast to the significant costs that the agency ignored, it makes only a conclusory

           statement about what it claims is its main benefit. DHS states: “The primary benefit of the

           final rule would be to better ensure that aliens . . . will be self-sufficient, i.e., will rely on their

           own financial resources, as well as the financial resources of the family, sponsors, and private

           organizations.” 84 FR at 41301. As noted below in Count III, however, DHS provided scant

           evidence that lack of self-sufficiency among immigrants is a serious problem, and indeed the

           evidence of the U.S. Census Bureau and many commenters is that immigrants are more likely

           than native born to be fully employed. See ¶ 127, infra. Instead of acknowledging this fact,

           DHS instead claims, “DHS is under no obligation to demonstrate that all or most aliens in the

           United States are not self-sufficient.” 84 FR. at 41306.

                                        COUNT III
               VIOLATION OF APA § 706(2)(A)—ARBITRARY AND CAPRICIOUS—
                             COUNTER TO THE EVIDENCE

121. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

           preceding paragraphs of this Complaint.

122. The Public Charge Rule is arbitrary and capricious because Defendants’ justification for its

           promulgation runs counter to the evidence before the agency, relies on factors Congress did

           not intend the agency to consider, and disregards material facts and evidence, including the

           U.S. Census Bureau’s own studies predicting that without immigration the burden on

           taxpayers will increase.




61
     Id.

                                                          46
CORE/2052922.0049/154461210.5
123. Defendants’ stated objective in revising the Public Charge rule includes “minimiz[ing] the

       incentive of aliens to immigrate to the United States because of the availability of public

       benefits and . . . promot[ing] self-sufficiency of aliens within the United States.” 84 FR at

       41309.

124. There is ample basis to conclude that the Public Charge Rule will achieve its stated objective

       of reducing immigration levels. Judge Hollander, for example, recently took judicial notice

       that this has been precisely the effect of the State Department’s similar change to its definition

       of public charge:

          [V]isa denials due to public charge inadmissibility have surged since the State
          Department issued the amended [Foreign Affairs Manual to expand the definition
          of public charge.] In 2015, the State Department denied 897 visa applications on
          public charge grounds. . . . In contrast, during the 2018 fiscal year, the number of
          visa applications denied on public charge grounds exceeded 13,000 visa
          applications. U.S. Dep’t of State, Ann. Rep. Table XX (2018).

       Mayor and City Council of Baltimore v. Trump, No. 1:18 cv 3636, 2019 WL 4598011, at *7

       (September 20, 2019) (internal citations omitted).

125. As DHS acknowledges, “to sustain a public charge inadmissibility finding, there must be

       evidence of a fact that tends to show that the burden of supporting the alien is likely to be

       cast upon the public.” Id. at 41351 (citing Ex parte Hosaye Skaguchi, 277 F. 913, 916 (9th

       Cir. 1922). Such evidence, as DHS acknowledged the Proposed Rule, involves “more than a

       showing of a possibility that the alien will require public support.” 83 FR at 51125 (quoting

       Matter of Martinez-Lopez, 10 I&N Dec. 409, 421–23 (BIA 1962)).

126. DHS never addresses, however, whether, if, as DHS anticipates, the Rule reduces

       immigration levels, the result would be to increase, rather than decrease the burden “cast

       upon the public,” more specifically, the burden on a shrinking number of taxpayers. With an

       aging native-born population dependent on fewer wage earners to support existing


                                                   47
CORE/2052922.0049/154461210.5
       entitlement programs, statistical data shows that the United States increasingly relies on

       immigrants to grow the workforce. Far from reducing the burden “cast on the public,” the

       agency’s broader definition of public charge will increase the number of able-bodied

       immigrants who will be labeled “public charges,” but who, if granted permanent legal status,

       would likely help to reduce the burden on taxpayers.

127. The evidence before DHS demonstrates that critical demographic trends in the United States

       will make it less, not more, likely that categorizing immigrant applicants under the agency’s

       overly broad definition of “public charge” will result in actual benefits to the public. As

       evidence before the DHS documents:

          Last year, the total number of births in the United States fell to its lowest level in
          30 years. The general fertility rate dropped to the lowest rate since the United States
          Centre for Disease Control started keeping records in 1909: to 60.3 births per 1,000
          women aged between 15 and 44. The total fertility rate, meanwhile, which estimates
          the average number of children a woman could expect to have over her lifetime at
          current birth rates for each age, at 1.76 births per woman, is below the “replacement
          rate” for fertility. That is the level that keeps populations stable (about 2.1 children
          per woman). And it is a considerable drop from a decade earlier, when the rate was
          2.12 births per woman.62

128. These same observations are reflected in the Census Bureau’s 2017 population projections.63

       As the Census Bureau’s report shows, the only possibility for an increase in the nation’s

       workforce population in coming years (necessary to support the aging population who will

       rely on social security, Medicare, Medicaid, etc.) is through more, not less, immigration:

          The year 2030 marks a demographic turning point for the United States. Beginning
          that year, all baby boomers will be older than 65. This will expand the size of the

62
   C.K. America’s Fertility Rate Continues Its Deep Decline, The Economist (Oct. 31, 2018),
available at https://www.economist.com/democracy-in-america/2018/10/31/americas-fertility-
rate-continues-its-deep-decline.
63
   Jonathan Vespa et al., Demographic Turning Points for the United States: Population
Projections for 2020 to 2060, P25-1144, U.S. Census Bureau (Mar. 2018), available at
https://www.census.gov/content/dam/Census/library/publications/2018/demo/P25_1144.pdf
(hereinafter “2017 Census Bureau Report”).

                                                    48
CORE/2052922.0049/154461210.5
          older population so that one in every five Americans is projected to be retirement
          age. Later that decade, by 2035, we project that older adults will outnumber
          children for the first time in U.S. history. The year 2030 marks another
          demographic first for the United States. Beginning that year, because of population
          aging, immigration is projected to overtake natural increase (the excess of births
          over deaths) as the primary driver of population growth for the country. As the
          population ages, the number of deaths is projected to rise substantially, which will
          slow the country’s natural growth. As a result, net international migration is
          projected to overtake natural increase, even as levels of migration are projected to
          remain relatively flat. These three demographic mile-stones are expected to make
          the 2030s a transformative decade for the U.S. population.

       2017 Census Bureau Report at 1.

129. The fertility rate among native born Americans is currently insufficient to maintain current

       population. As the 2017 Census Bureau Report also notes: “Over the course of their life,

       foreign-born women have historically had slightly more children than native-born women

       (2.2 births compared with 1.9 births on average, respectively).” Id. at 3. And because “the

       foreign born are more likely to be in the labor force” than native-born people, id. at 11, these

       demographic changes suggest that immigrants are vital contributors to our economy and not

       burdens.

130. The 2017 Census Bureau Report observes that the projected net growth in population fueled

       by immigration distinguishes the United States from other economically stagnating

       developed nations who are also faced with an overall decline in their native-born

       populations. 64 One disadvantage of the growing percentage of older Americans will be an

       increased burden on those working in the United States to fund the programs that benefit an

       older population. See id. at 5 (“In coming decades, the United States is expected to shift from

       a youth-dependent population toward an elderly-dependent population.”).




64
 Id. at 12 (“This continued growth sets the United States apart from other developed countries,
whose populations are expected to barely increase or actually contract in coming decades.”).

                                                  49
CORE/2052922.0049/154461210.5
131. In November 2018, Jay Powell, Chairman of the Federal Reserve, made a similar observation:

       reducing the number of legal immigrants coming to the United States would retard economic

       growth by placing constraints on the ability of businesses to expand their operations.65

132. Yet immigration policy changes by DHS are already reducing the level of legal immigration,

       despite this being a time “when there are more job openings than job seekers in the United

       States.”66 “[N]ewly released government data show that during 2018, the Trump

       Administration was denying applications submitted to the United States Citizenship and

       Immigration Services at a rate 37 percent higher than the Obama administration did in

       2016.”67 A Cato Institute study in fact shows that the DHS 11.3% rejection rate for “work

       permits, travel documents and status applications, based on family reunification, employment

       and other grounds . . . is the highest rate of denial on record.”68




65
   Craig Torres, Fed’s Powell Says Reduced Immigration Could Slow U.S. Economy, Bloomberg
News (November 1, 2018), available at https://www.bloomberg.com/news/articles/2018-11-
01/fed-s-powell-says-reduced-immigration-could-slow-u-s-economy (“Thus, from an economic
growth standpoint, reduced immigration would result in lower population growth and thus, all
else equal, slower trend economic growth.”).
66
  Id. See also Even in a Solid Economy, U.S. fertility rate is falling, The Economist (Nov. 26,
2018), reprinted in the Minneapolis Star Tribune, http://www.startribune.com/what-s-causing-
the-baby-bust-in-the-u-s/501260312/.
67
   David J. Bier, America Is Rejecting More Legal Immigrants Than Ever Before, NewYork
Times (November 15, 2018), available at https://www.nytimes.com/2018/11/15/opinion/trump-
legal-immigrants-
reject.html?rref=collection%2Fsectioncollection%2Fopinion&action=click&contentCollection=o
pinion&region=rank&module=package&version=highlights&contentPlacement=4&pgtype=secti
onfront (citing Data Set: All USCIS Application and Petition Form Types, U.S. Citizenship &
Immig. Servs., https://www.uscis.gov/tools/reports-studies/immigration-forms-data/data-set-all-
uscis-application-and-petition-form-types (last updated Oct. 30, 2018).
68
  Id. (citing David Bier, Immigration Application Denial Rates Jump 37% Under Trump, Cato
Institute (Nov. 5, 2018), available at https://www.cato.org/blog/immigration-application-denials-
jump-37-percent-under-trump).

                                                   50
CORE/2052922.0049/154461210.5
133. Adopting the Public Charge Rule whose purpose is to reduce the number of immigrants who

       could qualify for permanent status, simply damages employers and reduces tax revenues in

       both the short and long term future. It will add to the burden on existing wage earners by

       artificially reducing the size of the workforce who could pay taxes to support the aging

       population. Thus, far from providing a benefit to the public, the Public Charge Rule would

       exacerbate the burden on taxpayers.

134. DHS’s only acknowledgment of this body of evidence was its statement that “[o]ne

       commenter stated that the rule would reduce immigration and hurt the country’s economic

       future given the need for immigrant workers to replenish an increasingly aging population.”

       84 FR at 41472. The agency, however, provided no substantive response, saying only that

       “[b]eyond the indirect costs and other economic effects described in the economic analysis

       of this rule, DHS is unable to determine the effect this rule will have on every economic entity

       mentioned or all aspects of future economic growth.” Id.

135. Defendants’ assertion that DHS is unable to specify the effect on “every economic entity or

       all aspects of future economic growth” improperly focuses on the trees, while ignoring the

       forest; namely, that, as the Census Bureau found, with declining birthrates and workforce

       stagnation, legal immigration levels must increase to sustain current economic growth. Thus,

       the Rule never addresses, quantitatively or qualitatively, whether its stated aim of reducing

       immigration would increase, rather than decrease, the “burden cast upon the public,” i.e., the

       burden cast upon a shrinking number of taxpayers.

136. Where, as here, “a party seeks review of agency action under the APA (Administrative

       Procedure Act [before a district court], the district judge sits as an appellate tribunal. The

       `entire case’ on review is a question of law.” Am. Bioscience, Inc. v. Thompson, 269 F.3d



                                                  51
CORE/2052922.0049/154461210.5
       1077, 1083 (D.C. Cir. 2001). And, in such cases, where a party raises serious, material

       arguments, [i]t most emphatically remains the duty of [the reviewing] court to ensure that an

       agency engage the arguments raised before it - that it conduct a process of “reason” decision-

       making.” NorAm Gas Transmission Company v. FERC, 148 F.3d 1158, 1165 (D.C. Cir.

       1990). As the Fourth Circuit has stated: “during notice and comment proceedings, the agency

       is obligated to identify and respond to relevant, significant issues raised during those

       proceedings.” North Carolina Growers’ Ass'n, Inc. v. United Farm Workers, 702 F. 3d 755,

       769 (4th Cir. 2012). The Public Charge Rule is arbitrary because it fails to address evidence

       that the Rule would be economically harmful.

                                     COUNT IV
            VIOLATION OF APA § 706(2)(A)—ARBITRARY AND CAPRICIOUS—
                 FAILURE TO MEANINGFULLY ADDRESS COMMENTS
               THAT CREDIT REPORTS ARE NOT A RELIABLE BASIS FOR
                  DETERMINING SELF-RELIANCE OF IMMIGRANTS

137. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

       preceding paragraphs of this Complaint.

138. To avoid acting arbitrarily under the Administrative Procedure Act an agency much give

       reasoned consideration to material comments and arguments presented. NorAm Gas

       Transmission Co. v. FERC, 148 F.2d 1158, 1165 (D. C. Cir. 1990).

139. DHS acted arbitrarily in failing to address meaningfully the “many comment[]s” 84 FR at

       41425, that credit reports are not a reliable basis for determining an immigrant’s present or

       future self-reliance. Yet, the Public Charge Rule’s negative factors include whether an

       applicant has a poor credit score. 84 FR at 41,502-04.

140. Commenters noted that credit scores are especially poor indicators of whether an immigrant

       is likely to become a public charge, because credit scores do not reflect the subject’s history

       of paying rent, utilities, income, savings or other financial resources. Credit scores are

                                                  52
CORE/2052922.0049/154461210.5
           designed to measure the likelihood that a borrower will make a payment ninety or more days

           late on a credit obligation. Recent immigrants are unlikely to have access to credit and are

           thus unable to demonstrate a positive payment history. A credit score or report does not

           predict an immigrant’s long-term financial stability. See generally 84 FR at 41426-28.

141. Credit scores and reports may also be inaccurate.69 For example, according to a Federal Trade

           Commission study, twenty-six percent of participants noted at least one potentially material

           error on at least one of their three credit reports.70 Thirteen percent of the consumers’ credit

           scores increased as a result of modifying an error.71 Errors in credit reports might be due to

           mismatched records, balance errors, data management errors, and incorrect reporting of

           account status, among others.72 In addition, identity theft might inaccurately and

           inappropriately affect an individual’s credit score.

142. DHS downplays the failure of credit scores to portray accurately an individual’s ability to

           become self-sufficient. The agency relies on vague generalities as to what a “good” or “poor”

           credit score might mean. 84 FR at 41428 (“A ‘good’ credit report is generally near or slightly

           above the average of U.S. consumers, and therefore the person may be self-sufficient and less

           likely to become a public charge. A poor credit report is well below the average of U.S.




69
  Comments of Tzedek DC, DHS Docket No. USCIS-2010-0012, RIN 1615-AA22 (filed Dec.
10, 2018).
70
   Federal Trade Comm’n, Report to Congress Under Section 319 of the Fair and Accurate Credit
Transactions Act of 2003 (Dec. 2012),
https://www.ftc.gov/sites/default/files/documents/reports/section-319-fair-and-accurate-
credittransactions-act-2003-fifth-interim-federal-trade-commission/130211factareport.pdf.
71
     Id.
72
  What are Common Credit Report Errors That I Should Look for on My Credit Report?,
Consumer Fin. Prot. Bureau (June 8, 2017), https://www.consumerfinance.gov/ask-cfpb/what-
are-common-credit-report-errors-that-ishould-look-for-on-my-credit-report-en-313/.

                                                      53
CORE/2052922.0049/154461210.5
       consumers.”) (footnote omitted). But DHS makes no effort and presents no evidence to link

       immigrants’ poor credit scores to long term dependency.

                                       COUNT V
                 VIOLATION OF APA § 706(2)(D)–WITHOUT OBSERVANCE OF
                            PROCEDURE REQUIRED BY LAW

143. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

       preceding paragraphs of this Complaint.

144. The APA imposes two duties on an agency conducting a rulemaking: the notice must specify

       “either the terms or substance of the proposed rule or description of the subjects and issues

       involved,” and parties must be given “an opportunity to participate in the rulemaking through

       submission of written data, views, or arguments.” 5 U.S.C. §§ 553(b) and (c). “The Courts of

       Appeals have generally interpreted this to mean that the final rule the agency adopts must be

       “a ‘logical out-growth’ of the rule proposed.” Long Island Care at Home, Ltd. v. Coke, 551

       U.S. 158, 174 (2007). The Court of Appeals for the Fourth Circuit has interpreted these

       provisions to mean that “[a]lthough an agency, in its notice of proposed rulemaking, need not

       identify precisely every potential regulatory change, the notice must be sufficiently

       descriptive to provide interested parties with a fair opportunity to comment and to participate

       in the rulemaking.” Chocolate Mfrs. Ass’n v. Block, 755 F.2d 1098, 1104 (4th Cir. 1985)

       (citations omitted).

145. Here, the Proposed Rule suggested a shift from the 1999 Field Guidance’s criterion of

       “primarily dependent” on public benefits as the threshold for determining public charge to a

       threshold criterion based on “receipt of monetizable public benefits . . . [whose] cumulative

       value . . . exceeds 15 percent of the Federal Poverty Guidelines (FPG) for a household of one

       within any period of 12 consecutive months.” 83 FR at 51164. Based on 2018 data, the



                                                  54
CORE/2052922.0049/154461210.5
       proposed threshold “would exclude up to $1,821 worth of monetizable public benefits for a

       household of one” from consideration in the public charge determination. Id.

146. The Proposed Rule justified the 15 percent quantity of benefits threshold stating it “would

       not lead to unintended consequences, as could be the case if there was no threshold or the

       threshold was much smaller.” 83 FR at 51165. This threshold also “recognizes that

       individuals may receive public benefits in relatively small amounts to supplement their ability

       to meet their needs and the needs of their household without seriously calling into question

       their self-sufficiency.” Id.

147. With one exception in the comments which asserted 15 percent was “an acceptable proxy,”

       all comments uniformly argued that the 15 percent was too low an amount of benefits. See

       Public Charge Rule, 84 FR at 41357-58 (“many commenters voiced general opposition to the

       15 percent threshold;” “commenters asserted that the standard should be 50 percent of the

       FPG;” “the proposed threshold was so low that it would be more of an indicator that the alien

       is subject to the inherent uncertainties and exigencies of life . . . [than] an indicator of the

       alien’s ongoing dependence on public benefits”).

148. Rather than adopt the 15 percent threshold or respond to the overwhelming view of the

       comments and adopt a larger threshold, DHS abandoned the quantity of benefits threshold

       altogether and adopted instead an entirely new “single duration-based threshold” in the final

       Public Charge Rule: “under this final rule, DHS will consider an alien likely to become a

       public charge at any time in the future if the alien is more likely than not to receive public

       benefits for longer than 12 months in the aggregate in any 36-month period.” Id. at 41358.

149. Another significant change from the Proposed Rule to the final Public Charge Rule is its more

       severe way to calculate how long a person has received public benefits, thereby drastically



                                                  55
CORE/2052922.0049/154461210.5
       reducing the benefits a person could use without incurring a negative factor in the public

       charge calculus. The final Rule restricts receipt of benefits to “12 months in the aggregate,”

       means “for instance, receipt of two public benefits in one month counts as two months.” Id.

       at 41297 (emphasis added). Put another way, if an applicant for permanent residence status

       temporarily took three non-cash public benefits—food, housing and medical assistance—for

       a period as short as four months within any 36-month period, that applicant would be treated

       as if he or she had been taking public assistance for 12 months. And DHS, in turn, will treat

       this as a heavily-weighted negative factor in assessing whether the applicant would be likely

       to become a public charge. Under the Proposed Rule, that same person could have relied

       upon all three forms of assistance for 11 months and not incurred a negative factor for

       immigration purposes.

150. The Public Charge Rule’s aggregation approach is the opposite of what had been proposed;

       the Proposed Rule had rejected a no quantity threshold approach because it could lead

       immigrants to be excluded as “public charges” after they had received “relatively small

       amounts to supplement their ability to meet their needs and the needs of their household

       [which do not] seriously call[] into question their self-sufficiency.” 83 FR at 51165.

       Aggregating time periods has the same “unintended consequences” of making people

       excludable based on receipt of even smaller amounts and duration of benefits than the

       Proposed Rule had allowed. The final Public Charge Rule thus did exactly what the Proposed

       Rule had assured the public it would not do. Id.

151. In cases where “a final rule reaches a conclusion exactly opposite to that proposed,” a

       reviewing court is “not constrained by the same degree of deference [a court] must afford

       most agency determinations.” Chocolate Mfrs. Ass’n, 755 F.2d at 1103. Under the APA’s



                                                  56
CORE/2052922.0049/154461210.5
       notice requirements, 5 U.S.C. § 553, an agency “does not have carte blanche to establish a

       rule contrary to its original proposal;” rather, “the notice must be sufficiently descriptive to

       provide interested parties with a fair opportunity to comment and to participate in the

       rulemaking.” Id. at 1104 (citations omitted).

152. To determine if a notice is sufficiently descriptive of the rule finally adopted, courts have

       “noted the absence of comments from groups which could be expected to oppose

       downgrading the performance criteria.” Id. at 1105; see, e.g., Sprint Corp. v. FCC, 315 F.3d

       369, 376 (D.C. Cir. 2003) (because parties “did not appreciate that the [agency] was

       contemplating” a particular point, “the commenters understandably submitted no comments

       on this point”). Here, no comments suggested a downgrading from a 15 percent to a smaller

       threshold for use of benefits, only one comment supported 15 percent, and all others

       supported a quantity threshold above the proposed 15 percent limit. 84 FR at 41357-58. It

       can be reasonably inferred that the latter group of commenters would have opposed lowering

       the amount of benefits a person could use by eliminating the quantity threshold and switching

       instead solely to a duration threshold in which benefit periods are aggregated. The absence

       of comments opposing elimination of a quantity measure and aggregating time period (or,

       indeed, of any comments suggesting these measures) demonstrates “the final rule

       substantially departs from the terms or substance of the proposed rule, [and thus] the notice

       is inadequate.” Chocolate Mfrs Ass’n, 755 F.2d 1055.

                                 COUNT VI
 VIOLATION OF APA § 706(2)(B)- DENIAL OF THE CONSTITUTIONAL RIGHT TO
                  EQUAL PROTECTION OF THE LAWS

153. Plaintiffs reallege and incorporate by reference the allegations set forth in each of the

       preceding paragraphs of this Complaint.



                                                  57
CORE/2052922.0049/154461210.5
154. A court must “hold unlawful and set aside agency action” that is “contrary to constitutional

       right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

155. The Due Process Clause of the Fifth Amendment to the U.S. Constitution forbids the federal

       government from denying equal protection of the laws.73 It is an equal protection violation

       where a “discriminatory purpose” was a “motivating factor” in a government decision.74

156. The Public Charge Rule was motivated by Defendants’ intent to discriminate on the basis of

       race, ethnicity, national origin, and nationality.

157. The Public Charge Rule discriminates on the basis of race, ethnicity, national origin, and

       nationality, and was motivated by discriminatory and baseless stereotypes concerning the

       receipt of public benefits by immigrants, particularly immigrants from Latin American,

       African and Asian countries.       Defendants’ statements provide direct evidence of their

       discriminatory motives in enacting the Public Charge Rule.

158. In addition, the Public Charge Rule will cause Latinos, Asians, and Africans to be

       disproportionately excluded from the United States. An analysis of the Public Charge Rule

       found that it would potentially block up to 71 percent of all applicants from Mexico and

       Central America, 69 percent of applicants from Africa, and 52 percent of applicants from




73
  See, e.g., Davis v. Passman, 442 U.S. 228, 234 (1979); Bolling v. Sharpe, 347 U.S. 497, 500
(1954).
74
   Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265–66 (1977). See also,
Mayor and City Council of Baltimore v. Trump, et al., No. 1:18-cv-3636-ELH, 2019 WL
4598011, at *19 (D. Md. September 20, 2019) (“if President Trump harbors animus towards
immigrants of color, and if he encouraged the State Department to revise the FAM, then the
amendments violate equal protection, even if officials within the State Department did not
personally harbor racial animus.) See also NAACP v. U.S. Dep’t of Homeland Sec., 364 F. Supp.
3d 568, 578 (D. Md. 2019); Saget v. Trump, 345 F. Supp. 3d 287, 303 (E.D.N.Y. 2018); Ramos
v. Nielsen, 321 F. Supp. 3d 1083, 1123-24 (N.D. Cal. 2018).

                                                    58
CORE/2052922.0049/154461210.5
       Asia. Mayor and City Council of Baltimore v. Trump, No. 1:18 cv 3636, 2019 WL 4598011,

       at *6 (September 20, 2019).

159. The Public Charge Rule fails strict scrutiny because its broad focus on the receipt of “public

       assistance” by immigrants is not narrowly tailored to the goal of preventing immigrants from

       becoming primarily dependent upon public benefits.

160. Through the actions described in this Complaint, the Public Charge Rule violates the APA as

       contrary to the Fifth Amendment’s Due Process Clause.

161. Plaintiffs have standing to assert violations of the APA. In addition, local governments may assert

       the equal protection claims of their immigrant residents and their families. Baltimore and

       Gaithersburg are injured by the Public Charge Rule, as described above. See supra ¶¶ 8-15.

162. Baltimore and Gaithersburg have close relationships with those who take their public benefits,

       including their medical, legal, educational, food, and housing services. Because Plaintiff local

       governments are better off when all of their residents can access the public benefits to which they

       are entitled, regardless of immigration status, Baltimore and Gaithersburg will serve as especially

       effective advocates for their equal protection claims.

163. Finally, Baltimore’s and Gaithersburg’s immigrant residents and their families face impediments

       to bringing their claims in their own names because they fear the potential immigration

       consequences of coming forward, suffer from language-related and other barriers, and cannot

       bear the significant economic and logistical burdens of participating in litigation. Cf. Mayor and

       City Council of Baltimore v. Trump, et al., No. 1:18-cv-3636-ELH, 2019 WL 4598011, at

       *12-13 (D. Md. September 20, 2019); Exodus Refugee Immigration, Inc. v. Pence, 165 F. Supp.

       3d 718, 732 (S.D. Ind.), aff’d, 838 F.3d 902 (7th Cir. 2016) (concluding that social services

       organization could assert equal protection claims of its refugee clients).




                                                    59
CORE/2052922.0049/154461210.5
                                         PRAYER FOR RELIEF

          Wherefore, Plaintiffs respectfully request that this Court:

          1.        Declare that the Public Charge Rule is arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

          2.        Declare that the Public Charge Rule is without observance of procedure required

by law within the meaning of 5 U.S.C. §§ 706(2)(D) and 553(b) and (c);

          3.        Declare the Public Charge Rule is contrary to the Equal Protection Clause;

          4.        Vacate and set aside the Public Charge Rule;

          5.        Enjoin the Department and all its officers, employees, and agents, and anyone

acting in concert with them, from implementing, applying, or taking any action whatsoever under

the Public Charge Rule;

          6.        Postpone the effective date of the Public Charge Rule pursuant to 5 U.S.C. § 705;

          7.        Grant such other relief as the Court may deem proper.




                                                        STINSON LLP

Dated: September 27, 2019                         By:                /s/ M. Roy Goldberg
                                                        M. Roy Goldberg (MD #14240)
                                                        Brandon R. Nagy (D. Md. #20834)
                                                        Michael E. Tucci (MD #14744)
                                                        Harvey Reiter (DC #232942)
                                                        Dennis Lane (DC #953992)
                                                        Motions for pro hac vice admission of Mr.
                                                        Reiter and Mr. Lane to be filed




                                                     60
CORE/2052922.0049/154461210.5
                                 1775 Pennsylvania Avenue N.W., Suite 800
                                 Washington, DC 20006-4605
                                 Phone: 202.728.3005
                                 Fax:    202.785-9163
                                 Email: roy.goldberg@stinson.com
                                 Email: brandon.nagy@stinson.com
                                 Email: michael.tucci@stinson.com
                                 Email: harvey.reiter@stinson.com
                                 Email: dennis.lane@stinson.com

                                 Christina J. Hansen (KS #26008)
                                 Motion for pro hac vice admission to be filed
                                 1625 N. Waterfront Parkway, Suite 300
                                 Wichita, KS 67206-6620
                                 Phone: 316.268.7947
                                 Fax: 316.268.9766
                                 Email: christina.hansen@stinson.com

                                 Andrew Davis (MN #0386634)
                                 Motion for pro hac vice admission to be filed
                                 50 South Sixth Street, Suite 2600
                                 Minneapolis, MN 55402
                                 Phone: 612.335.1500
                                 Fax: 612.335.1657
                                 Email: andrew.davis@stinson.com

                                 Attorneys for Plaintiffs City of Gaithersburg,
                                 Maryland; Maryland State Senator Jeff
                                 Waldstreicher; Friends of Immigrants;
                                 Immigrant Law Center of Minnesota; The
                                 Jewish Council for Public Affairs; Tzedek DC



                                 CITY OF BALTIMORE DEPARTMENT
                                 OF LAW

                                 Andre M. Davis (MD #00362)
                                 City Solicitor
                                 Suzanne Sangree (MD #26130)
                                 Senior Counsel for Public Safety & Director of
                                 Affirmative Litigation
                                 Jane Lewis (MD # 20981)
                                 City of Baltimore Department of Law
                                 City Hall, Room 109
                                 100 N. Holliday Street


                                61
CORE/2052922.0049/154461210.5
                                 Baltimore, MD 21202
                                 Phone: 443.388.2190
                                 Fax: 410.576.7203
                                 Email: Andre.Davis@baltimorecity.gov
                                 Email: suzanne.sangree2@baltimorecity.gov
                                 Email: jane.lewis@baltimorecity.gov

                                 Attorneys for Plaintiff Mayor and City Council
                                 of Baltimore

                                 SANDLER, REIFF, LAMB, ROSENSTEIN
                                 & BIRKENSTOCK PC

                                 Joseph E. Sandler (MD #04324)
                                 1090 Vermont Ave., N.W. Suite 750
                                 Washington, D.C. 20005
                                 Phone: 202.479.1111
                                 Fax: 202.479.1115
                                 Email: sandler@sandlerreiff.com

                                 Attorney for Plaintiff Jewish Community
                                 Relations Council of Greater Washington




                                62
CORE/2052922.0049/154461210.5
